Exhibit 10.1

 

Execution Copy

 

AGREEMENT AND PLAN OF MERGER

 

dated as of

 

June 9, 2003

 

among

 

KINTANA, INC.,

 

MERCURY INTERACTIVE CORPORATION,

 

KANGA MERGER CORPORATION,

 

KANGA ACQUISITION L.L.C.

 

AND

 

RAJ JAIN, AS STOCKHOLDERS’ REPRESENTATIVE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE 1

    

DEFINITIONS

    

Section 1.01 .

   Definitions    1

ARTICLE 2

    

THE MERGERS

    

Section 2.01 .

   Mergers    11

Section 2.02 .

   Conversion of Shares    11

Section 2.03 .

   Surrender and Payment    12

Section 2.04 .

   Dissenting Shares    13

Section 2.05 .

   Stock Options    13

Section 2.06 .

   Adjustments    14

Section 2.07 .

   Withholding Rights    14

Section 2.08 .

   Escrow    14

Section 2.09 .

   Lost Certificates    15

ARTICLE 3

    

THE SURVIVING CORPORATION

    

Section 3.01 .

   Certificate of Incorporation    15

Section 3.02 .

   Bylaws    15

Section 3.03 .

   Directors and Officers    15

ARTICLE 4

    

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

    

Section 4.01 .

   Corporate Existence and Power    15

Section 4.02 .

   Corporate Authorization    16

Section 4.03 .

   Governmental Authorization    16

Section 4.04 .

   Non-Contravention    16

Section 4.05 .

   Capitalization    17

Section 4.06 .

   Subsidiaries    18

Section 4.07 .

   Financial Statements    19

Section 4.08 .

   Absence of Certain Changes    19

Section 4.09 .

   No Undisclosed Liabilities    21

Section 4.10 .

   Compliance with Laws and Court Orders    21

Section 4.11 .

   Agreements, Contracts and Commitments    21

Section 4.12 .

   Litigation    23

Section 4.13 .

   Finders’ Fees    23

Section 4.14 .

   Opinion Of Financial Advisor    23

Section 4.15 .

   Tax Representations    23

Section 4.16 .

   Employee Matters and Employment Benefit Plans    25

Section 4.17 .

   Title Of Properties; Absence Of Liens And Encumbrances; Condition Of
Equipment    27



--------------------------------------------------------------------------------

Section 4.18 .    Products    27

Section 4.19 .

   Intellectual Property    27

Section 4.20 .

  

Insurance Coverage

   30

Section 4.21 .

   Licenses and Permits    31

Section 4.22 .

   Receivables    31

Section 4.23 .

   Environmental Matters    31

Section 4.24 .

   Certain Interests    32

Section 4.25 .

   Customers; Suppliers    32

Section 4.26 .

   Books And Records    32

ARTICLE 5

    

REPRESENTATIONS AND WARRANTIES OF PARENT

    

Section 5.01 .

   Corporate Existence and Power    33

Section 5.02 .

   Corporate Authorization    33

Section 5.03 .

   Governmental Authorization    33

Section 5.04 .

   Non-Contravention    34

Section 5.05 .

   SEC Filings    34

Section 5.06 .

   Financing    34

Section 5.07 .

   Common Stock    35

Section 5.08 .

   Litigation    35

ARTICLE 6

    

COVENANTS OF THE COMPANY

    

Section 6.01 .

   Conduct of the Company    35

Section 6.02 .

   Stockholder Approval    38

Section 6.03 .

   No Solicitation; Other Offers    38

Section 6.04 .

   Access to Information    39

Section 6.05 .

   Tax Matters    39

Section 6.06 .

   401(k)    40

Section 6.07 .

   Notices of Certain Events    40

Section 6.08 .

   Consents; Good Standings    40

Section 6.09 .

   Company Cash    40

Section 6.10 .

   Excise Tax Matters    41

Section 6.11 .

   Capitalization Information    41

Section 6.12 .

   Stock Options    41

ARTICLE 7

    

COVENANTS OF PARENT

    

Section 7.01 .

   Obligations Of Merger Subsidiary I    41

Section 7.02 .

   Benefits; Prior Service; Section 16    42

Section 7.03 .

   Indemnification; Insurance    42

Section 7.04 .

   Listing Notifications    43

Section 7.05 .

   Form S-8    43

Section 7.06 .

   Material Announcements    43

ARTICLE 8

    

COVENANTS OF PARENT AND THE COMPANY

    

 

ii



--------------------------------------------------------------------------------

Section 8.01 .

  

Reasonable Efforts

   43

Section 8.02 .

  

Certain Filings

   44

Section 8.03 .

  

Public Announcements

   44

Section 8.04 .

  

Further Assurances

   44

Section 8.05 .

  

Notification Of Certain Matters

   44

Section 8.06 .

  

California Permit; Registered Offering

   45

Section 8.07 .

  

Tax Free Reorganization

   46

Section 8.08 .

  

Stock Certificates

   46

ARTICLE 9

    

CONDITIONS TO THE MERGER

    

Section 9.01 .

  

Conditions to Obligations of Each Party

   46

Section 9.02 .

  

Conditions to the Obligations of Parent and Merger Subsidiary I

   47

Section 9.03 .

  

Conditions to Obligations of the Company

   49

Section 9.04 .

  

Conditions to Obligations Of Parent And the Surviving Corporation With Respect
To The Second Merger.

   49

ARTICLE 10

    

SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION

    

Section 10.01 .

  

Survival Of Representation And Warranties

   50

Section 10.02 .

  

Indemnification

   50

Section 10.03 .

  

Defense Of Claims

   52

Section 10.04 .

  

Stockholders’ Representative

   53

ARTICLE 11

    

TERMINATION

    

Section 11.01 .

  

Termination

   54

Section 11.02 .

  

Effect of Termination

   55

ARTICLE 12

    

MISCELLANEOUS

    

Section 12.01 .

  

Notices

   56

Section 12.02 .

  

Amendments; No Waivers

   57

Section 12.03 .

  

Expenses

   57

Section 12.04 .

  

Successors and Assigns

   58

Section 12.05 .

  

Governing Law

   58

Section 12.06 .

  

Jurisdiction

   58

Section 12.07 .

  

WAIVER OF JURY TRIAL

   58

Section 12.08 .

  

Counterparts; Effectiveness; Benefit

   58

Section 12.09 .

  

Entire Agreement

   59

Section 12.10 .

  

Captions

   59

Section 12.11 .

  

Severability

   59

Section 12.12 .

  

Specific Performance

   59

Section 12.13 .

  

No Implied Representation

   59

 

iii



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

Exhibit A

   Forms of Voting Agreements

Exhibit B

   Form of Non-Competition and Non-Solicitation Agreement

Exhibit C

   Form of Escrow Agreement

Exhibit D

   Form of Stockholders’ Representative Agreement

Exhibit E

   Form of Opinion of Counsel to the Company

Exhibit F

   Form of Opinion of Counsel to Parent INDEX TO ANNEXES

Annex A

   List of Persons executing Voting Agreement

Annex B

   List of Persons executing Non-Competition and Non-Solicitation Agreement

Annex C

   Amended and Restated Certificate of Incorporation of the Surviving
Corporation

Annex D

   Series A Preference Value Calculation



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER dated as of June 9, 2003, among Kintana, Inc., a
Delaware corporation (the “Company”), Mercury Interactive Corporation, a
Delaware corporation (“Parent”), Kanga Merger Corporation, a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Subsidiary I”),
Kanga Acquisition L.L.C., a Delaware limited liability company and a
wholly-owned subsidiary of Parent (“Merger Subsidiary II”) and Raj Jain, as
Stockholders’ Representative.

 

WHEREAS, upon the terms and subject to the conditions of this Agreement and in
accordance with Delaware Law, Parent and the Company will enter into a business
combination transaction pursuant to which Merger Subsidiary I will merge with
and into the Company (the “Merger”), with Surviving Corporation then merging
with and into Merger Subsidiary II.

 

WHEREAS, the Board of Directors of the Company (i) has determined that the
business combination transaction is consistent with and in furtherance of the
long-term business strategy of the Company and fair to, and in the best
interests of, the Company and its stockholders and has approved and adopted this
Agreement and the transactions contemplated by this Agreement and (ii) has
recommended the approval and adoption of this Agreement by the stockholders of
the Company.

 

WHEREAS, pursuant to the Merger, among other things, all of the issued and
outstanding shares of capital stock of the Company shall be converted into the
right to receive consideration consisting of cash and shares of Parent Common
Stock (as defined herein) as set forth in Article 2 hereof.

 

WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to Parent’s, Merger Subsidiary I’s and Merger Subsidiary II’s
willingness to enter into this Agreement, each Person listed on Annex A hereto
shall enter into a Voting Agreement in the form attached hereto as Exhibit A
(the “Voting Agreement”) and each of the individuals listed on Annex B hereto
shall enter into a Non-Competition and Non-Solicitation Agreement in the form
attached hereto as Exhibit B (the “Non-Competition and Non-Solicitation
Agreement”).

 

WHEREAS, the Company, on the one hand, and Parent, Merger Subsidiary I and
Merger Subsidiary II, on the other hand, desire to make certain representations,
warranties, covenants and other agreements in connection with the Merger.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
Merger Subsidiary I, Merger Subsidiary II and the Company hereby agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:

 

“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any offer, proposal or inquiry by a Third Party relating to, or any
indication of



--------------------------------------------------------------------------------

interest by a Third Party in, (i) any acquisition or purchase, direct or
indirect, of any amount in excess of 30% of the consolidated assets of the
Company and its Subsidiaries or any amount in excess of 30% of any class of
equity or voting securities of the Company or any of its Subsidiaries, (ii) any
tender offer (including a self-tender offer) or exchange offer that, if
consummated, would result in any Third Party beneficially owning any amount in
excess of 30% of any class of equity or voting securities of the Company or any
of its Subsidiaries or (iii) a merger, consolidation, share exchange, business
combination, sale of substantially all the assets of the Company,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction involving the Company.

 

“Additional Options” means additional option grants that may be made by the
Company prior to the Effective Time pursuant to Section 6.12 or to new employees
as set forth on Schedule 6.01(e)(iv).

 

“Adjusted Stock Value” means the product obtained by multiplying:

 

(A) the quotient obtained by dividing one hundred million dollars ($100,000,000)
by the Minimum Parent Average Closing Price, by

 

(B) the Parent Average Closing Price Per Share (without regard to the existence
of a Minimum Parent Average Closing Price).

 

“Adjustment Amount” means the difference equal to (A) one hundred million
dollars ($100,000,000) minus, (B) the Adjusted Stock Value.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

 

“Aggregate Exercise Price” means the aggregate exercise price of the options
(taking into account the Repricing) to purchase shares of Company Common Stock
outstanding as of the date of this Agreement as listed on Schedule 4.05(b) to
the Company Disclosure Letter.

 

“Business Day” means a day other than a Saturday, Sunday or any day on which
commercial banks in San Francisco, California are authorized or required by law
to close.

 

“California Law” means the California Corporations Code.

 

“California Permit” shall mean a permit from the California Commission of
Corporations obtained pursuant to Section 25121 of the California Corporate
Securities Law of 1968.

 

“Cash Proportion” means the difference equal to (A) one minus (B) the Stock
Proportion.

 

“Code” means the Internal Revenue Code of 1986.

 

“Common Cash Amount” means the quotient obtained by dividing:

 

(A) the product obtained by multiplying (i) the Common Value by (ii) the Cash
Proportion, by

 

2



--------------------------------------------------------------------------------

(B) the Outstanding Common Equivalents.

 

“Common Conversion Number” means the quotient obtained by dividing:

 

(A) the product obtained by multiplying (i) the Common Value, by (ii) the Stock
Proportion, by

 

(B) the product obtained by multiplying (i) the Parent Average Closing Price Per
Share by (ii) the Outstanding Common Equivalents.

 

“Common Value” means the difference equal to (A) the Remaining Value minus (B)
the Option Value.

 

“Company Cash” means, as of any date, the amount of cash and cash equivalents of
the Company as of such date, but reduced by (i) the amount of any proceeds
received from the exercise of Company Stock Options after the date of this
Agreement and prior to the Effective Time and (ii) the amount of any proceeds
received from the repayment of loans to be repaid as set forth on Schedule
9.02(m).

 

“Company Balance Sheet” means the balance sheet of the Company as of December
31, 2002 and the footnotes thereto.

 

“Company Balance Sheet Date” means December 31, 2002.

 

“Company Common Stock” means the shares of Common Stock, $0.001 par value per
share, of the Company.

 

“Delaware Law” means the General Corporation Law of the State of Delaware.

 

“Environmental Laws” means any federal, state, local or foreign law (including,
without limitation, common law), treaty, judicial decision, regulation, rule,
judgment, order, decree, injunction, permit or governmental restriction or
requirement or any agreement with any governmental authority or other third
party, relating to human health and safety, the environment or to pollutants,
contaminants, wastes or chemicals or any toxic, radioactive, ignitable,
corrosive, reactive or otherwise hazardous substances, wastes or materials.

 

“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of governmental authorities relating
to or required by Environmental Laws and affecting, or relating in any way to,
the business of the Company or any of its Subsidiaries as currently conducted.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” of any entity means any other entity that, together with such
entity, would be treated as a single employer under Section 414 of the Code.

 

“Escrow Amount” means an amount in cash equal to 15% of the Total Merger Value.

 

“Escrow Holdback” means the Pro Rata Share of the Escrow Amount.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

3



--------------------------------------------------------------------------------

“Intellectual Property Rights” means (i) inventions reduced to practice or made
the subject of one or more pending patent applications, (ii) national and
multinational statutory invention registrations, patents and patent applications
(including all reissues, divisions, continuations, continuations-in-part,
extensions and reexaminations thereof) registered or applied for in the United
States and all other nations throughout the world, (iii) trademarks, service
marks, trade dress, logos, and trade names (whether or not registered) in the
United States and all other nations throughout the world, including all
registrations and applications for registration of the foregoing and all
goodwill associated therewith, (iv) copyrights (whether or not registered) and
registrations and applications for registration thereof in the United States and
all other nations throughout the world, including all moral rights, renewals,
extensions, reversions or restorations associated with such copyrights, now or
hereafter provided by law, regardless of the medium of fixation or means of
expression, (v) rights in computer software (including source code, object code,
firmware, operating systems and specifications), (vi) non-patentable inventions
the confidentiality of which have been maintained, rights in trade secrets and,
to the extent protectable as trade secrets or proprietary information, business
information (including confidential pricing and cost information, business and
marketing plans and customer and supplier lists) and know-how (including
confidential manufacturing and production processes and techniques and research
and development information), (vii) rights in industrial designs (whether or not
registered), (viii) rights in databases and data collections, (ix) all rights to
obtain and rights to apply for patents, and to register trademarks and
copyrights, (x) all rights in all of the foregoing provided by treaties,
conventions and common law and (xi) all rights to sue or recover and retain
damages and costs and attorneys’ fees for past, present and future infringement
or misappropriation of any of the foregoing.

 

“Interim Balance Sheet” means the unaudited balance sheet of the Company for the
period ending April 30, 2003.

 

“Interim Balance Sheet Date” means April 30, 2003.

 

“Knowledge” of any Person that is not an individual means the actual knowledge
of such Person’s officers after reasonable inquiry of the principal employee or
employees of the Company responsible for the relevant functional area.

 

“Licensed Intellectual Property Rights” means all Intellectual Property Rights
owned by a Person other than the Company or its Subsidiaries and licensed or
sublicensed to either the Company or its Subsidiaries.

 

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim, limitation or
restriction of any kind in respect of such property or asset other than (i)
non-exclusive licenses of Intellectual Property Rights granted to end user
customers by the Company or its Subsidiaries in the ordinary course, (ii) Liens
for Taxes not yet due and payable, (iii) municipal and zoning ordinances,
easements for public utilities and such imperfections of title and encumbrances,
if any, that do not materially interfere with the present use of the Property.
For purposes of this Agreement, a Person shall be deemed to own subject to a
Lien any property or asset that it has acquired or holds subject to the interest
of a vendor or lessor under any conditional sale agreement, capital lease or
other title retention agreement relating to such property or asset.

 

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on the condition (financial or otherwise), business (including the
continued operation thereof in accordance with past practice), assets or results
of operations of such Person and its Subsidiaries,

 

4



--------------------------------------------------------------------------------

taken as a whole; provided, however, that the following shall not be deemed to
constitute a Material Adverse Effect: (i) any change or effect resulting from
the transactions contemplated by this Agreement or any agreement or other
instrument entered into in connection herewith; or (ii) any change or effect
resulting from general economic or industry conditions which do not
disproportionately affect the Company or its Subsidiaries.

 

“Material Announcement” means any scheduled or reasonably foreseeable material
announcement by Parent, including but not limited to a quarterly earnings
announcement or pre-announcement.

 

“Merger Cash” means the sum of (A) one hundred twenty five million dollars
($125,000,000) plus (B) the Aggregate Exercise Price minus (C) the amount of the
Transaction Expenses; provided, however, that the Merger Cash shall be reduced
if required by Section 6.09.

 

“Merger Consideration” means the consideration payable to holders of Company
Common Stock, Preferred Stock and Redeemable Preferred Stock pursuant to
Sections 2.02 (a)-(d) below.

 

“Merger Share Value” means the difference equal to (A) one hundred million
dollars ($100,000,000) minus (B) the Option Value; provided, however, that in
the event that the Parent Average Closing Price Per Share is less than the
Minimum Parent Average Closing Price, and the Company does not deliver a
Termination Intent Notice, the Total Merger Value shall be reduced by the
Adjustment Amount.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934.

 

“officer” of any Person means any executive officer of such Person.

 

“Option Exchange Ratio” means the quotient obtained by dividing:

 

(A) the Option Value by

 

(B) the product obtained by multiplying (i) the number of Outstanding Options by
(ii) the Parent Average Closing Price Per Share.

 

“Option Portion” means the quotient obtained by dividing:

 

(A) the Outstanding Options by

 

(B) the sum of the Outstanding Common Equivalents plus the Outstanding Options.

 

“Option Value” means the product obtained by multiplying (A) the Remaining Value
by (B) the Option Portion.

 

“Outstanding Common Equivalents” means the sum of Outstanding Common plus the
Outstanding Series A Preferred.

 

5



--------------------------------------------------------------------------------

“Outstanding Common” means the shares of Company Common Stock issued and
outstanding at the Effective Time.

 

“Outstanding Options” means all of the stock options to purchase shares of
Company Common Stock outstanding at the Effective Time, excluding the Additional
Options.

 

“Outstanding Redeemable Preferred” means the shares of Redeemable Preferred
issued and outstanding at the Effective Time.

 

“Outstanding Series A Preferred” means the shares of Series A Preferred Stock
issued and outstanding at the Effective Time.

 

“Outstanding Series B Preferred” means the shares of Series B Preferred Stock
and Series B-1 Preferred Stock issued and outstanding at the Effective Time.

 

“Owned Intellectual Property Rights” means all Intellectual Property Rights
owned by either the Company or its Subsidiaries.

 

“Parent Average Closing Price Per Share” means the Parent Average Price Per
Share at the Effective Time, provided that:

 

(i) if the Parent Average Closing Price Per Share is less than the quotient
obtained by dividing (A) the Parent Average Signing Price Per Share by (B) 1.15,
then the Parent Average Closing Price Per Share shall be such quotient (“Minimum
Parent Average Closing Price”); or

 

(ii) if the Parent Average Closing Price Per Share is greater than the quotient
obtained by dividing (A) the Parent Average Signing Price Per Share by (B) 0.85,
then the Parent Average Closing Price Per Share shall be such quotient (“Maximum
Parent Average Closing Price”).

 

“Parent Average Price Per Share” means the average closing price of Parent
Common Stock as printed in the Wall Street Journal for each of the 15 trading
days up to and including the second trading day preceding such date (the
“Measurement Period”); provided that (i) the Measurement Period shall not
include any trading days that are within two trading days before any Material
Announcement, and (i) in the event a Material Announcement is made during a
Measurement Period, the Measurement Period shall be canceled and shall restart
from the beginning of the second trading day following that Material
Announcement and shall continue to run for the next 15 trading days.

 

“Parent Average Signing Price Per Share” means $37.99.

 

“Parent Common Stock” means shares of common stock, $0.002 par value, of Parent,
including any associated preferred stock purchase rights.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

6



--------------------------------------------------------------------------------

“Pre-Closing Tax Period” means any Tax period ending on or before the Effective
Time; and, with respect to a Tax period that begins on or before the Effective
Time and ends thereafter, the portion of such Tax period ending on the Effective
Time.

 

“Preferred Stock” means collectively the shares of Series A Preferred Stock,
Series B Preferred Stock and Series B-1 Preferred Stock.

 

“Pro Rata Share” means, with respect to a holder of Shares, the quotient
obtained by dividing (A) the Value Received by that holder by (B) the aggregate
Value Received by all holders of Shares.

 

“Redeemable Preferred Cash Amount” means the quotient obtained by dividing (A)
the product obtained by multiplying (i) the Redeemable Preferred Value
multiplied by (ii) the Cash Proportion by (B) the Outstanding Redeemable
Preferred.

 

“Redeemable Preferred Conversion Number” means the quotient obtained by dividing
(A) the product of the Redeemable Preferred Value multiplied by the Stock
Proportion by (B) the product of the Parent Average Closing Price Per Share
multiplied by the Outstanding Redeemable Preferred.

 

“Redeemable Preferred Value” means that amount equal to the product of (A) the
number of shares of Outstanding Redeemable Preferred multiplied by (B) $3.0908
plus all accrued and unpaid dividends with respect to each share of Outstanding
Redeemable Preferred.

 

“Redeemable Preferred” means the shares of Redeemable Preferred Stock, $0.001
par value, of the Company.

 

“Remaining Value” means the difference equal to (A) the Total Merger Value minus
(B) the sum of (i) the Redeemable Preferred Value plus (ii) the Series A
Preference Value plus (iii) the Series B Value.

 

“SEC” means the Securities and Exchange Commission.

 

“Series A Cash Amount” means the sum of (A) the Series A Preference Cash plus
(B) the Common Cash Amount.

 

“Series A Conversion Number” means the sum of (A) the Series A Preference Stock
plus (B) the Common Conversion Number.

 

“Series A Preference Cash” means the quotient obtained by dividing (A) the
product of the Series A Preference Value multiplied by the Cash Proportion by
(B) the Outstanding Series A Preferred.

 

“Series A Preferred Stock” means the Convertible Participating Preferred Stock,
$0.001 par value per share, of the Company.

 

“Series A Preference Value” means that amount equal to the product obtained by
multiplying (A) the Outstanding Series A Preferred by (B) the sum of $1.5454
plus the Series A Additional Liquidation Preference (as defined in Section A.4.
(a)(ii) of Article IV of the Company’s Amended and Restated Certificate of
Incorporation, it being expressly understood that as of the date of this
Agreement, this amount is approximately $2.10 and that the Additional

 

7



--------------------------------------------------------------------------------

Options shall not be included in making any of the computations required under
Section A. 4. (a)(ii) for purposes of calculating the Series A Additional
Liquidation Preference (as defined in such Section A. 4. (a)(ii) of Article IV)
and as illustrated on Annex D).

 

“Series A Preference Stock” means the quotient obtained by dividing (A) the
product of the Series A Preference Value multiplied by the Stock Proportion by
(B) the product of the Parent Average Closing Price Per Share multiplied by the
Outstanding Series A Preferred.

 

“Series B Cash Amount” means the quotient obtained by dividing (A) the product
obtained by multiplying (i) the Series B Value by the Cash Proportion by (B) the
Outstanding Series B Preferred.

 

“Series B Conversion Number” means the quotient obtained by dividing (A) the
product obtained by multiplying the Series B Value by the Stock Proportion by
(B) the product obtained by multiplying the Parent Average Closing Price Per
Share by the Outstanding Series B Preferred.

 

“Series B Preferred Stock” means the Series B Convertible Participating
Preferred Stock, $0.001 par value per share, of the Company.

 

“Series B Value” means that amount equal to the product obtained by multiplying
(A) the Outstanding Series B Preferred by (B) $17.38.

 

“Series B-1 Preferred Stock” means the Series B-1 Convertible Participating
Preferred Stock, $0.001 par value per share, of the Company.

 

“Shares” means the Company Common Stock, the Redeemable Preferred and the
Preferred Stock, collectively.

 

“Stock Proportion” means the quotient obtained by dividing (A) the Merger Share
Value by (B) the difference of the Total Merger Value minus the Option Value.

 

“Stockholders’ Representative” shall be Raj Jain.

 

“Stockholders’ Representatives Agreement” means the agreement between the
Company, the Stockholders’ Representative and TA Associates, Inc., dated June 9,
2003, attached hereto as Exhibit D.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.

 

“Superior Proposal” means any bona fide, unsolicited written Acquisition
Proposal for all or substantially all of the outstanding shares of Company Stock
on terms that the Board of Directors of the Company determines in good faith by
a majority vote, after considering the advice of a financial advisor of
nationally recognized reputation and taking into account all the terms and
conditions of the Acquisition Proposal, including any break-up fees, expense
reimbursement provisions and conditions to consummation, are more favorable and
provide greater value to the Company’s stockholders than as provided hereunder
and for which financing,

 

8



--------------------------------------------------------------------------------

to the extent required, is then fully committed or reasonably determined to be
available by the Board of Directors of the Company.

 

“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, but not limited to, withholding on amounts paid
to or by any Person), together with any interest, penalty, addition to tax or
additional amount imposed by any governmental authority (a “Taxing Authority”)
responsible for the imposition of any such tax (domestic or foreign), and any
liability for any of the foregoing as transferee, (ii) in the case of the
Company or any Subsidiary of the Company, liability for the payment of any
amount of the type described in clause (i) as a result of being or having been
before the Effective Time a member of an affiliated, consolidated, combined or
unitary group, or by virtue of applicable law or by virtue of any agreement or
arrangement with a Taxing Authority that would impose liability on one Person
for the payment of any Tax liability of another Person, and (iii) liability of
the Company or any Subsidiary of the Company for the payment of any amount as a
result of being party to any Tax Sharing Agreement or with respect to the
payment of any amount imposed on any person of the type described in (i) or (ii)
as a result of any existing express or implied agreement or arrangement
(including, but not limited to, an indemnification agreement or arrangement).

 

“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).

 

“Tax Sharing Agreements” means all existing agreements or arrangements (whether
or not written) binding the Company or any Subsidiary of the Company that
provide for the allocation, apportionment, sharing or assignment of any item of
income, gain, deduction, credit or loss or any Tax liability or benefit, in each
case, for the purpose of determining any person’s Tax liability.

 

“Third Party” means any Person as defined in this Agreement or in Section 13(d)
of the 1934 Act, other than Parent or any of its Affiliates.

 

“Total Merger Value” means the sum of (A) the Merger Cash plus (B) one hundred
million dollars ($100,000,000); provided, however, that in the event that the
Parent Average Closing Price Per Share is less than the Minimum Parent Average
Closing Price, and the Company does not deliver a Termination Intent Notice, the
Total Merger Value shall be reduced by the Adjustment Amount.

 

“Transaction Expenses” means the reasonably documented fees and expenses
incurred by the Company’s legal counsel, auditors, investment bankers, financial
advisors and consultants incurred with respect to this Agreement and the
transactions contemplated hereby.

 

“Value Received” the sum of (A) the cash received by a holder of Shares pursuant
to Section 2.02 plus (B) the product of the aggregate number of shares of Parent
Common Stock received by such holder pursuant to Section 2.02 multiplied by the
Parent Average Closing Price Per Share.

 

“Warrant” means each unexpired and unexercised outstanding warrant to purchase
Company Common Stock, Series B Preferred Stock or Series B-1 Preferred Stock, as
applicable.

 

9



--------------------------------------------------------------------------------

Any reference in this Agreement to a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder.

 

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Basket Amount

  

Section 10.02

Certificates

  

Section 2.03

Change of Recommendation

  

Section 6.03

Closing

  

Section 2.01

Company Acquisition

  

Section 12.03

Company Disclosure Schedule

  

Article 4

Company Securities

  

Section 4.05

Company Stockholder Meeting

  

Section 6.02

Company Stock Options

  

Section 2.05

Company Stock Option Plan

  

Section 2.05

Company Subsidiary Securities

  

Section 4.06

Contested Claim

  

Section 10.02

Effective Time

  

Section 2.01

Employee Agreements

  

Section 4.19

Employee Plans

  

Section 4.16

End Date

  

Section 11.01

Escrow Account

  

Section 2.08

Escrow Agent

  

Section 2.08

Escrow Agreement

  

Section 2.08

Escrow Fund

  

Section 2.08

Excess Borrowing

  

Section 6.09

Exchange Agent

  

Section 2.03

Final Award

  

Section 10.02

GAAP

  

Section 4.07

Governmental Authority

  

Section 9.01

Indemnified Parties

  

Section 7.03

Indemnifying Party

  

Section 10.02

J.A.M.S.

  

Section 10.02

Letter Agreement

  

Section 6.04

Loan Limit

  

Section 6.01

Loss

  

Section 10.02

Material Agreement

  

Section 4.11

Merger

  

Recitals

Multiemployer Plan

  

Section 4.16

Non-Competition and Non-Solicitation Agreement

  

Recitals

Parent Indemnified Parties

  

Section 10.02

Parent SEC Documents

  

Section 5.05

Permits

  

Section 4.21

Pre-Closing Date

  

Section 11.01

Proxy Materials

  

Section 6.02

Registration Statement

  

Section 8.06

Repricing

  

Section 6.01

Return

  

Section 4.15

Schedule

  

Article 4

Stockholder

  

Section 2.03

 

10



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Surviving Corporation

  

Section 2.01

Termination Intent Notice

  

Section 11.01

Top-Up Notice

  

Section 11.01

Voting Agreement

  

Recitals

WARN Act

  

Section 4.16

 

ARTICLE 2

THE MERGERS

 

Section 2.01. Mergers. (a) At the Effective Time, Merger Subsidiary I shall be
merged with and into the Company in accordance with Delaware Law, whereupon the
separate existence of Merger Subsidiary I shall cease, and the Company shall be
the surviving corporation (the “Surviving Corporation”). Immediately following
the Merger, the Surviving Corporation will be merged with and into Merger
Subsidiary II (the “Second Merger”).

 

(b) As soon as practicable after satisfaction or, to the extent permitted
hereunder, waiver of all conditions to the Merger, the Company and Merger
Subsidiary I will file an agreement of merger with the Secretary of State of the
State of Delaware and make all other filings or recordings required by Delaware
Law in connection with the Merger. The Merger shall become effective at such
time (the “Effective Time”) as the agreement of merger is accepted by the
Secretary of State of the State of Delaware or at such later time as is
specified in the agreement of merger. Immediately prior to the filing of the
agreement of merger, a closing (the “Closing”) will be held at the offices of
Davis Polk & Wardwell, 1600 El Camino Real, Menlo Park, California 94025 (or
such other place as the parties may agree). Immediately following the Effective
Time, the Second Merger shall become effective at such time as the agreement of
merger relating to the Second Merger is accepted by the Secretary of State of
the State of Delaware.

 

Section 2.02. Conversion of Shares. At the Effective Time:

 

(a) each share of Redeemable Preferred shall be converted into the right to
receive (x) an amount of cash, without interest, equal to the Redeemable
Preferred Cash Amount, and (y) a number of Shares of Parent Common Stock equal
to the Redeemable Preferred Conversion Number;

 

(b) each share of Outstanding Series A Preferred shall be converted into the
right to receive, (a) an amount of cash, without interest, equal to the Series A
Cash Amount, and (b) a number of shares of Parent Common Stock equal to the
Series A Conversion Number;

 

(c) each share of Outstanding Series B Preferred and Series B-1 Preferred Stock
shall be converted into the right to receive (a) an amount of cash, without
interest; equal to the Series B Cash Amount, and (b) a number of shares of
Parent Common Stock equal to the Series B Conversion Number;

 

(d) each share of Outstanding Common shall be converted into the right to
receive, (a) an amount of cash, without interest, equal to the Common Cash
Amount, and (b) a number of shares of Parent Common Stock equal to the Common
Conversion Number;

 

11



--------------------------------------------------------------------------------

(e) each Share held by the Company as treasury stock or owned by Parent or any
of its Subsidiaries immediately prior to the Effective Time shall be canceled,
and no payment shall be made with respect thereto; and

 

(f) each share of common stock of Merger Subsidiary outstanding immediately
prior to the Effective Time shall be converted into and become one share of
common stock of the Surviving Corporation with the same rights, powers and
privileges as the shares so converted and shall constitute the only outstanding
shares of capital stock of the Surviving Corporation.

 

Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
Escrow Amount shall be deducted from the cash payable to each Share based on the
Pro Rata Share of the Escrow Amount as set forth in Section 2.08.

 

Section 2.03. Surrender and Payment. (a) Parent will act as exchange agent (the
“Exchange Agent”) for the purpose of exchanging certificates representing Shares
(the “Certificates”) for the Merger Consideration (less the Escrow Holdback).
Immediately following the Effective Time, Parent will make available the Merger
Consideration (less the Escrow Holdback) to be paid in respect of the Shares. At
the Effective Time or promptly thereafter, Company stockholders (each, a
“Stockholder” collectively, the “Stockholders”) will surrender the Certificates
to the Exchange Agent for cancellation together with a letter of transmittal and
instructions (which shall specify that the delivery shall be effected, and risk
of loss and title shall pass, only upon proper delivery of the Certificates to
the Exchange Agent) for use in such exchange. The parties agree that any
Stockholder that delivers Certificates, together with such letter of transmittal
and instructions at the Effective Time, shall receive at the Effective Time
certificates (without restrictive legends or other restrictions on transfer
other than restrictions imposed by applicable law) evidencing the shares of
Parent Common Stock issuable to such Stockholder pursuant to Section 2.02.

 

(b) Each holder of Shares that have been converted into the right to receive the
Merger Consideration less the Escrow Holdback will be entitled to receive, upon
surrender to the Exchange Agent of a Certificate, together with a properly
completed letter of transmittal, the Merger Consideration less the Escrow
Holdback payable for each Share represented by such Certificate. All such funds
shall be paid to the holders of Shares by wire transfer to accounts specified in
their respective letters of transmittal or, upon the request of any such holder,
by check. Until so surrendered, each such Certificate shall represent after less
the Effective Time for all purposes only the right to receive such Merger
Consideration less the Escrow Holdback.

 

(c) If any portion of the Merger Consideration less the Escrow Holdback is to be
paid to a Person other than the Person in whose name the surrendered Certificate
is registered, it shall be a condition to such payment that the Certificate so
surrendered shall be properly endorsed or otherwise be in proper form for
transfer and that the Person requesting such payment shall pay to the Exchange
Agent any transfer or other taxes required as a result of such payment to a
Person other than the registered holder of such Certificate or establish to the
satisfaction of the Exchange Agent that such tax has been paid or is not
payable.

 

(d) After the Effective Time, there shall be no further registration of
transfers of Shares. If, after the Effective Time, Certificates are presented to
the Surviving Corporation, they shall be canceled and exchanged for the Merger
Consideration less the Escrow Holdback provided for, and in accordance with the
procedures set forth, in this Article 2.

 

 

12



--------------------------------------------------------------------------------

(e) Any portion of the Merger Consideration (less the Escrow Holdback) made
available to the Exchange Agent pursuant to Section 2.03(a) (and any interest or
other income earned thereon) that remains unclaimed by the holders of Shares
twenty (20) Business Days after the Effective Time shall be returned to Parent,
upon demand, and any such holder who has not exchanged Shares for the Merger
Consideration less the Escrow Holdback in accordance with this Section 2.03
prior to that time shall thereafter look only to Parent for payment of the
Merger Consideration less the Escrow Holdback in respect of such Shares without
any interest thereon. Notwithstanding the foregoing, Parent shall not be liable
to any holder of Shares for any amount paid to a public official pursuant to
applicable abandoned property, escheat or similar laws. Immediately prior to
such time when amounts remaining unclaimed by holders of Shares would otherwise
escheat to or become property of any governmental authority, such unclaimed
amounts shall become, to the extent permitted by applicable law, the property of
Parent free and clear of any claims or interest of any Persons previously
entitled thereto.

 

(f) Any portion of the Merger Consideration made available to the Exchange Agent
pursuant to Section 2.03(a) to pay for Shares for which appraisal rights have
been perfected shall be returned to Parent, upon demand.

 

Section 2.04. Dissenting Shares. Notwithstanding Section 2.02, Shares
outstanding immediately prior to the Effective Time and held by a holder who has
not voted in favor of the Merger or consented thereto in writing and who has
demanded appraisal for such Shares in accordance with Delaware Law or California
Law shall not be converted into a right to receive the Merger Consideration, but
the holder thereof shall only be entitled to such rights as are provided by
Delaware Law or California Law, unless such holder fails to perfect, withdraws
or otherwise loses its right to appraisal. If, after the Effective Time, such
holder fails to perfect, withdraws or loses its right to appraisal, such Shares
shall be treated as if they had been converted as of the Effective Time into a
right to receive the Merger Consideration less the Escrow Holdback. The Company
shall give Parent prompt notice of any demands received by the Company for
appraisal of Shares, and Parent shall have the right to participate in all
negotiations and proceedings with respect to such demands. Except with the prior
written consent of Parent, the Company shall not make any payment with respect
to, or settle or offer to settle, any such demands.

 

Section 2.05. Stock Options. (a) Except as provided in Section 2.05(c), all
options (the “Company Stock Options”) outstanding at the Effective Time under
the Company’s 1997 Equity Incentive Plan and the U.K. Option Scheme (defined
below) (collectively, the “Company Stock Option Plan”), shall, at the Effective
Time and by virtue of the Merger and without any action on the part of the
holder thereof, be assumed by Parent. Each Company Stock Option so assumed by
Parent under this Agreement shall continue to have, and be subject to,
substantially similar terms and conditions to those set forth in the Company
Stock Option Plan or as provided in the respective option agreement immediately
prior to the Effective Time, except that (i) each Company Stock Option will be
exercisable for that number of whole shares of Parent Common Stock equal to the
product of the number of shares of Company Common Stock that were issuable upon
exercise of such Company Stock Option immediately prior to the Effective Time
multiplied by the Option Exchange Ratio, rounded down to the nearest whole
number of shares of Parent Common Stock; and (ii) the per share exercise price
for the shares of Parent Common Stock issuable upon exercise of such assumed
Company Stock Option will be equal to the quotient determined by dividing the
exercise price per share of Company capital stock at which such Company Option
was exercisable immediately prior to the Effective Time by the Option Exchange
Ratio, rounded up to the nearest whole cent. It is the intention of the parties
hereto that the Company Stock Options assumed by Parent following the Effective
Time pursuant to this

 

13



--------------------------------------------------------------------------------

Section will, to the extent permitted by applicable law, qualify as incentive
stock options as defined in Section 422 of the Code, to the extent any such
Company Stock Options qualified as incentive stock options immediately prior to
the Effective Time.

 

(b) As soon as practicable after the Effective Time, Parent shall deliver to
each holder of an outstanding Company Stock Option an appropriate notice setting
forth such holder’s rights pursuant thereto. Parent shall take all corporate
action necessary to reserve for issuance a sufficient number of shares of Parent
Common Stock for delivery upon exercise of assumed Company Stock Options
pursuant to the terms set forth in this Section.

 

(c) All Company Stock Options that by their terms terminate upon a change of
control, unless exercised prior to the Effective Time, shall terminate at the
Effective Time.

 

(d) If any shares of Company Common Stock outstanding immediately prior to the
Effective Time are unvested or are subject to a repurchase option, risk of
forfeiture or other condition under any applicable restricted stock purchase
agreement or other agreement with the Company, then, at Parent’s option and in
Parent’s sole discretion, the Merger Consideration in respect of such shares
shall be received by the holder thereof over time upon satisfaction of the
vesting requirements associated with the applicable restricted stock schedule.

 

Section 2.06. Adjustments. If, during the period between the date of this
Agreement and the Effective Time, any change in the outstanding Shares shall
occur, including by reason of any reclassification, recapitalization, stock
split or combination, exchange or readjustment of Shares, or stock dividend
thereon with a record date during such period, the Merger Consideration, the
Escrow Holdback, and any other amounts payable pursuant to this Agreement shall
be appropriately adjusted.

 

Section 2.07. Withholding Rights. Each of the Surviving Corporation and Parent
shall be entitled to deduct and withhold from the consideration otherwise
payable to any Person pursuant to this Article 2 such amounts as it is required
to deduct and withhold with respect to the making of such payment under any
provision of federal, state, local or foreign tax law. If the Surviving
Corporation or Parent, as the case may be, so withholds amounts, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the Shares in respect of which the Surviving Corporation or Parent, as
the case may be, made such deduction and withholding.

 

Section 2.08. Escrow. At the Effective Time, Parent shall withhold from the
Merger Cash otherwise payable with respect to Shares, an aggregate amount of
cash equal to the Escrow Amount. The Escrow Amount shall be allocated to each of
the holders of Shares based on such holder’s Pro Rata Share of the Escrow
Amount. Prior to or simultaneously with the Effective Time, the Stockholders’
Representative and Parent shall enter into an escrow agreement (the “Escrow
Agreement”) with an escrow agent selected by Parent and reasonably acceptable to
the Stockholders’ Representative (the “Escrow Agent”) substantially in the form
of Exhibit C hereto. Pursuant to the terms of the Escrow Agreement, at the
Effective Time Parent shall deposit the Escrow Amount into an escrow account,
which account is to be managed by the Escrow Agent (the “Escrow Account”).
Distributions of any money from the Escrow Account shall be governed by the
terms and conditions of the Escrow Agreement (any money in the Escrow Account
being referred to as the “Escrow Fund”). The parties acknowledge and agree that
(i) any amount distributed by the Escrow Agent from the Escrow Account to the
Stockholders pursuant to the terms of the Escrow Agreement shall be treated, for
U.S. federal income tax purposes, as additional consideration paid to the
Stockholders for their Shares pursuant to the

 

14



--------------------------------------------------------------------------------

Merger as and when such amount is distributed, and (ii) a portion of each such
distribution shall be treated as a payment of interest in accordance with
Section 483 of the Code.

 

Section 2.09. Lost Certificates. If any Certificate shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Surviving Corporation, the posting by such Person of a bond, in such
reasonable amount as the Surviving Corporation may direct, as indemnity against
any claim that may be made against it with respect to such Certificate, the
Exchange Agent will pay, in exchange for such lost, stolen or destroyed
Certificate, the Merger Consideration (less the Escrow Holdback) to be paid in
respect of the Shares represented by such Certificate, as contemplated by this
Article 2.

 

ARTICLE 3

THE SURVIVING CORPORATION

 

Section 3.01. Certificate of Incorporation. The certificate of incorporation of
the Company in effect at the Effective Time shall be the certificate of
incorporation of the Surviving Corporation until amended in accordance with
applicable law, provided that, at the Effective Time, such certificate of
incorporation shall be amended as set forth in Annex C.

 

Section 3.02. Bylaws. The bylaws of Merger Subsidiary I in effect at the
Effective Time shall be the bylaws of the Surviving Corporation until amended in
accordance with applicable law.

 

Section 3.03. Directors and Officers. From and after the Effective Time, until
successors are duly elected or appointed and qualified in accordance with
applicable law, (i) the directors of Merger Subsidiary I at the Effective Time
shall be the directors of the Surviving Corporation and (ii) the officers of
Merger Subsidiary I at the Effective Time shall be the officers of the Surviving
Corporation.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Parent that each of the statements
contained in this Article 4 are true and complete, except as otherwise provided
herein and except as specifically disclosed in the schedules attached hereto
(each, a “Schedule” and together, the “Company Disclosure Schedule”). Each
exception set forth in the Company Disclosure Schedule and each other reference
to this Agreement set forth in the Company Disclosure Schedule is identified by
reference to, or has been grouped under a heading referring to, a specific
individual section of this Agreement.

 

Section 4.01. Corporate Existence and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all corporate powers and authority to carry on its business
as now conducted. Schedule 4.01(a) contains a complete and accurate list of
every jurisdiction in which the Company is qualified to do business. The Company
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where failure to be so qualified would have a
Material Adverse Effect on the Company. The Company has heretofore made
available to Parent true and

 

15



--------------------------------------------------------------------------------

complete copies of the certificate of incorporation and bylaws of the Company as
currently in full force and effect. The Company is not in violation of any of
the provisions of its certificate of incorporation or bylaws. The Company shall
amend its certificate of incorporation immediately prior to the Effective Time
as set forth in Schedule 4.01(b). As of the date of this Agreement, the Company
has received agreements from its Stockholders holding sufficient votes to
approve such amendment.

 

Section 4.02. Corporate Authorization. (a) The execution, delivery and
performance by the Company of this Agreement and the Escrow Agreement and the
consummation by the Company of the transactions contemplated hereby and thereby
are within the Company’s corporate powers and have been duly authorized by the
Company’s Board of Directors. The affirmative vote of the holders of (i) a
majority of the outstanding Shares (if required by law), (ii) two-thirds of the
outstanding shares of Company Common Stock (if required by law), and (iii)
two-thirds the outstanding shares of each class of the Preferred Stock and the
Redeemable Preferred are the only votes of the holders of any of the Company’s
capital stock necessary in connection with the consummation of the Merger. The
Company has received, prior to the date of this Agreement, the affirmative
consent to the terms of this Agreement of at least two-thirds of the holders of
outstanding shares of each class of Preferred Stock and the Redeemable
Preferred. Subject to approval of this Agreement and the Escrow Agreement, upon
signing, by the Stockholders of the Company, and assuming due authorization,
execution and delivery by the other parties hereto and thereto, this Agreement
and the Escrow Agreement, upon signing, will constitute valid and binding
agreements of the Company enforceable in accordance with their terms, except as
the enforceability may be subject to the effect, if any, of (i) applicable
bankruptcy and other similar laws affecting the rights of creditors generally,
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies and (iii) the enforceability of provisions requiring
indemnification in connection with the offering, issuance or sale of securities.

 

(b) At a meeting duly called and held the Company’s Board of Directors has (i)
unanimously (with Anthony Zingale abstaining) determined that this Agreement is
advisable, and that the Merger is fair to and in the best interests of the
Stockholders and (ii) unanimously (with Anthony Zingale abstaining) approved and
adopted this Agreement and the Merger.

 

Section 4.03. Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and the Escrow Agreement and the
consummation by the Company of the transactions contemplated hereby and thereby
require no action on the part of the Company by or in respect of, or filing
with, any governmental body, agency, official or authority, domestic, foreign or
supranational, other than (i) the filing of a certificate of merger with respect
to the Merger with the Delaware Secretary of State and appropriate documents
with the relevant authorities of other states in which Company is qualified to
do business, (ii) compliance with any applicable requirements of the 1933 Act,
the 1934 Act, and any other applicable securities laws, whether state or
foreign, (iii) such filings as may be required under the HSR Act, (iv) obtaining
the California Permit and (v) any actions or filings the absence of which would
not be reasonably expected to be, individually or in the aggregate, material to
the Company or to materially impair the ability of the Company to consummate the
transactions contemplated by this Agreement.

 

Section 4.04. Non-Contravention. The execution, delivery and performance by the
Company of this Agreement and the Escrow Agreement and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) contravene,
conflict with, or result in any violation or breach of any provision of the
certificate of incorporation or bylaws of the Company or any of its
Subsidiaries, (ii) assuming compliance with the matters referred to in

 

16



--------------------------------------------------------------------------------

Section 4.03, contravene, conflict with, or result in a violation or breach of
any provision of any applicable law, statute, ordinance, rule, regulation,
judgment, injunction, order or decree, (iii) require any material consent or
similar action by any Person under, constitute a default, or an event that, with
or without notice or lapse of time or both, could become a default, under, or
cause or permit the termination, cancellation, acceleration or other change of
any right or obligation or the loss of any benefit to which the Company or any
of its Subsidiaries is entitled under any provision of any Material Agreement or
any license, franchise, permit, certificate, approval or other similar
authorization affecting, or relating in any way to, the assets or business of
the Company and its Subsidiaries or (iv) result in the creation or imposition of
any Lien on any asset of the Company or any of its Subsidiaries, except for such
contraventions, conflicts and violations referred to in clause (ii) and for such
failures to obtain any such consent or other action, defaults, terminations,
cancellations, accelerations, changes, losses or Liens referred to in clauses
(iii) and (iv) that would not be reasonably expected to be, individually or in
the aggregate, material to the Company or materially to impair the ability of
the Company to consummate the actions contemplated by this Agreement.

 

Section 4.05. Capitalization. (a) The authorized capital stock of the Company
consists of (i) 100,000,000 shares of Company Common Stock, (ii) 1,391,212
shares of Redeemable Preferred Stock, (iii) 2,782,424 shares of Series A
Preferred Stock, (iv) 3,897,737 shares of Series B Preferred Stock, and (v)
900,000 shares of Series B-1 Preferred Stock. There are outstanding (i)
28,990,914 shares of Common Stock (ii) 1,391,212 Redeemable Preferred Stock,
(iii) 2,782,424 shares of Series A Preferred Stock, (iv) 3,883,349 shares of
Series B Preferred Stock, and (v) 433,198 shares of Series B-1 Preferred Stock.
There are outstanding Warrants to purchase 825,834 shares of Company Common
Stock, 14,388 shares of Series B Preferred Stock and 14,386 shares of Series B-1
Preferred Stock. As of the date hereof, the shares of Redeemable Preferred Stock
are not convertible into shares of Company Common Stock, each share of Series A
Preferred is convertible into 1 share of Company Common Stock, each share of
Series B Preferred is convertible into 1.1111 shares of Company Common Stock and
each share of Series B-1 Preferred is convertible into 3.581 shares of Company
Common Stock. The Company capital stock and Warrants are, as of the date of this
Agreement, held by the Persons and in the amounts set forth in Schedule 4.05,
with the latest known addresses of such Persons indicated thereon. No Subsidiary
of the Company owns any Company capital stock. All outstanding shares of the
Company are duly authorized, validly issued, fully paid and non-assessable and
not subject to preemptive rights created by statute, the certificate of
incorporation or bylaws of the Company or any agreement to which the Company is
a party or by which it is bound and have been issued in compliance in all
material respects with federal and state securities laws. Except as set forth on
Schedule 4.05(a), each Warrant was duly and validly issued and was issued in
compliance in all material respects with federal and state securities laws, the
Company capital stock issuable upon exercise of each Warrant has been duly
reserved and, upon exercise, would be validly issued, fully paid and
non-assessable. There are no declared or accrued unpaid dividends with respect
to any shares of the Company Common Stock or the Company Preferred Stock other
than the Redeemable Preferred Stock. The Company has no other capital stock
authorized, issued or outstanding. The Company has heretofore delivered to
Parent true and complete copies of each Warrant and any and all agreements to
grant a warrant.

 

(b) The Company has reserved 9,160,506 and 160,000 shares of Company Common
Stock for issuance to employees, directors and consultants pursuant to the 1997
Equity Incentive Plan, as amended to the date hereof, and the ChainLink
Technologies Company Share Option Scheme for its United Kingdom subsidiary (the
“UK Option Scheme”, together with the 1997 Equity Incentive Plan, the “Company
Stock Option Plan”), respectively, of which 5,409,405 and 20,000 shares are
subject to outstanding unexercised options as of the date hereof,

 

17



--------------------------------------------------------------------------------

respectively, of which 3,115,943 and 16,770 shares are vested as of the date
hereof, respectively, 120,583 options will be accelerated as a result of the
transactions contemplated by this Agreement, respectively, and 412,403 and
133,490 shares remain available for future grant as of the date hereof,
respectively. Schedule 4.05(b)(i) of the Company Disclosure Schedule sets forth
each Company Stock Option outstanding, the grant date and number of shares of
Company Common Stock subject to such option, the exercise price of such option,
the vesting schedule for such option, including the extent vested to date and
whether and to what extent the exercisability of such option will be accelerated
as a result of the transactions contemplated by this Agreement (indicating the
circumstances that may cause such acceleration), the date on which such option
expires and whether and to what extent such option qualifies as an incentive
stock option as defined in Section 422 of the Code. Schedule 4.05(b)(i) shall
also indicate each portion of a Company Stock Option that has been repriced, and
each such portion of a repriced option shall by its terms terminate at the
Effective Time. The Company has provided to Parent the name and, to the
Knowledge of the Company, address of the holder of each such option. Except for
the Company Stock Options, the Warrants, the Outstanding Series A Preferred, the
Outstanding Series B Preferred and the Outstanding Redeemable Preferred
outstanding as of the date hereof, there are no options, warrants, calls,
rights, commitments or agreements of any character, written or oral, to which
the Company is a party or by which it is bound obligating the Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any securities of the Company or obligating the Company
to grant, extend, accelerate the vesting of, change the price of, otherwise
amend or enter into any such option, warrant, call, right, commitment or
agreement. No outstanding Company capital stock is subject to vesting or
forfeiture or rights of repurchase by the Company. Schedule 4.05(b)(ii) of the
Company Disclosure Schedule sets forth as of the date hereof the name of the
holder of any Company Common Stock subject to vesting, the number of shares of
Company Common Stock subject to vesting and the vesting schedule for such
Company Common Stock, including the extent vested to date and whether and to
what extent the vesting of such shares of Company Common Stock will be
accelerated as a result of the transactions contemplated by this Agreement
(indicating the circumstances that may cause such acceleration). There are no
outstanding or authorized stock appreciation, dividend equivalent, phantom
stock, profit participation, or other similar rights with respect to the Company
or any of its securities. There are no voting trusts, proxies, or other
agreements or understandings with respect to the voting stock of the Company or
any other matters involving any securities of the Company, other than the Voting
Agreements. The Company has heretofore delivered or made available to Parent
true and complete copies of each Company Stock Option and any and all agreements
to grant a Company Stock Option.

 

(c) Except as set forth in this Section 4.05, there are no outstanding (i)
shares of capital stock or voting securities of the Company, (ii) securities of
the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or (iii) options, warrants or other rights to
acquire from the Company or other obligation of the Company to issue, any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of the Company (the items in clauses (i),
(ii) and (iii) being referred to collectively as the “Company Securities”).
Except as set forth in the certificate of incorporation, there are no
outstanding obligations of the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any of the Company Securities.

 

Section 4.06. Subsidiaries. (a) Each Subsidiary of the Company is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, has all corporate powers and authority to carry
on its business as now conducted. Each such Subsidiary is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where failure to be so qualified would have, individually or the

 

18



--------------------------------------------------------------------------------

aggregate, a Material Adverse Effect on the Company and such Subsidiary, taken
as a whole. No Subsidiary is in violation of any of the provisions of its
articles or certificates of incorporation or bylaws. Schedule 4.06 sets forth
for each Subsidiary its name, jurisdiction of incorporation or other
organization and all jurisdictions in which it is authorized to do business.

 

(b) All of the outstanding shares of capital stock of, or other voting
securities or ownership interests in, each Subsidiary of the Company is owned by
the Company, directly or indirectly, free and clear of any Lien and free of any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of such capital stock or other voting securities or
ownership interests). There are no outstanding (i) securities of the Company or
any of its Subsidiaries convertible into or exchangeable for shares of capital
stock or other voting securities or ownership interests in any Subsidiary of the
Company or (ii) options or other rights to acquire from the Company or any of
its Subsidiaries, or other obligation of the Company or any of its Subsidiaries
to issue, any capital stock or other voting securities or ownership interests
in, or any securities convertible into or exchangeable for any capital stock or
other voting securities or ownership interests in, any Subsidiary of the Company
(the items in clauses (i) and (ii) being referred to collectively as the
“Company Subsidiary Securities”). There are no outstanding obligations of the
Company or any of its Subsidiaries to repurchase, redeem or otherwise acquire
any of the Company Subsidiary Securities.

 

Section 4.07. Financial Statements. The audited balance sheets as of December
31, 2002, 2001 (as restated) and 2000 and related audited statements of income
and cash flows for each of the years ended December 31, 2002, 2001 (as restated)
and 2000 and unaudited consolidated interim financial statements for the four
months ended April 30, 2003 (subject to normal reconciling adjustments) of the
Company provided to Parent and attached hereto as Schedule 4.07 fairly present,
in conformity with generally accepted accounting principles (“GAAP”) applied on
a consistent basis (except as may be indicated in the notes thereto), the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and their consolidated results of operations and cash
flows for the periods then ended (subject only to normal year-end adjustments
and an absence of footnotes in the case of any unaudited interim financial
statements).

 

Section 4.08. Absence of Certain Changes. Since the Company Balance Sheet Date,
the business of the Company and its Subsidiaries has been conducted in the
ordinary course consistent with past practices and there has not been:

 

(a) any event, occurrence, development or state of circumstances or facts that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Company;

 

(b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company or any of its
Subsidiaries of any outstanding shares of capital stock or other securities of,
or other ownership interests in, the Company or any of its Subsidiaries;

 

(c) any amendment of any material term of any outstanding security of the
Company or any of its Subsidiaries, other than as contemplated by this
Agreement;

 

(d) as of the date of this Agreement, any incurrence, assumption or guarantee by
the Company or any of its Subsidiaries of any indebtedness for borrowed money;

 

19



--------------------------------------------------------------------------------

(e) any creation or other incurrence by the Company or any of its Subsidiaries
of any material Lien on any material asset;

 

(f) any making of any loan, advance or capital contributions to or investment in
any Person, except for reasonable advances to employees and consultants for
travel and business expenses in the ordinary course of business consistent with
past practices;

 

(g) any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting the business or assets of the Company or any of its
Subsidiaries that has had or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on the Company;

 

(h) any transaction or commitment made, or any contract or agreement entered
into, by the Company or any of its Subsidiaries relating to its assets or
business (including the acquisition or disposition of its assets) or any
relinquishment by the Company or any of its Subsidiaries of any contract or
other right, in either case, material to the Company and its Subsidiaries, taken
as a whole, other than in the ordinary course of business.

 

(i) any change in any method of accounting, method of tax accounting or
accounting principles or practice by the Company or any of its Subsidiaries,
except for any such change required by reason of a concurrent change in GAAP;

 

(j) any (i) grant of any severance or termination pay to (or amendment to any
existing arrangement with) any director, officer or employee of the Company or
any of its Subsidiaries, (ii) increase in benefits payable to any director,
officer or employee of the Company or any of its Subsidiaries under any existing
severance or termination pay policies or employment agreements, (iii) entering
into any employment, deferred compensation or other similar agreement (or any
amendment to any such existing agreement) with any director, officer or employee
of the Company or any of its Subsidiaries, (iv) establishment, adoption or
amendment (except as required by applicable law) of any collective bargaining,
bonus, profit-sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock or other benefit plan or
arrangement covering any director, officer or employee of the Company or any of
its Subsidiaries, or (v) increase in compensation, bonus or other benefits
payable to any director, officer or employee of the Company or any of its
Subsidiaries other than bonuses to be paid in connection with the transactions
contemplated by this Agreement as set forth in the side letter dated the date
hereof between the Company and Parent;

 

(k) any material labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company or any of its Subsidiaries, which employees were
not subject to a collective bargaining agreement at the Company Balance Sheet
Date, or any lockouts, strikes, slowdowns, work stoppages or threats thereof by
or with respect to such employees;

 

(l) any Tax election made or changed, any annual Tax accounting period changed,
any method of Tax accounting adopted or changed, any amended Tax Returns or
claims for Tax refunds filed, any closing agreement entered into, any Tax claim,
audit or assessment settled, or any right to claim a Tax refund, offset or other
reduction in Tax liability surrendered; or

 

(m) material change in its practices relating to pricing or royalties set or
charged by the Company to its customers or licensees or, any notification made
to the Company of a material change in pricing or royalties set or charged by
licensors to the Company;

 

20



--------------------------------------------------------------------------------

(n) any capital expenditure, or commitment for a capital expenditure, for
additions or improvements to property, plant and equipment that, other than as
set forth in the Company’s capital spending plan which has been made available
to Parent; or

 

(o) agreement by the Company or any officer thereof or any written agreement by
an employee of the Company in their capacities as such to do any of the things
described in the preceding clauses (a) through (n) (other than negotiations with
Parent and its representatives regarding the transactions contemplated by this
Agreement).

 

Section 4.09. No Undisclosed Liabilities. There are no liabilities or
obligations of the Company or any of its Subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
and there is no existing condition, situation or set of circumstances that the
Company believes would reasonably be expected to result in such a liability or
obligation, other than:

 

(a) liabilities or obligations disclosed and provided for in the Company Balance
Sheet or in the notes thereto or incurred in the ordinary course of business
since the Company Balance Sheet Date,

 

(b) liabilities or obligations incurred in the ordinary course of business
consistent with past practices since the Company Balance Sheet Date that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company; and

 

(c) liabilities or obligations under this Agreement or the transactions
contemplated hereby.

 

Section 4.10. Compliance with Laws and Court Orders. The business of the Company
and each of its Subsidiaries is and has at all times since 2000 been conducted
in material compliance with, and to the Knowledge of the Company is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any material violation of, any applicable law, statute,
ordinance, rule, regulation, judgment, injunction, order or decree.

 

Section 4.11. Agreements, Contracts and Commitments. (a) Neither the Company nor
any of its Subsidiaries is a party to or bound by:

 

(i) any lease or sublease (whether of real or personal property) providing for
annual rentals of $50,000 or more;

 

(ii) any agreement for the purchase or license of materials, supplies, goods,
services, equipment or other tangible or intangible assets providing for either
(A) annual payments by the Company or its Subsidiaries of $50,000 or more or (B)
aggregate payments by the Company or its Subsidiaries of $100,000 or more;

 

(iii) any license, sales, distribution or other similar agreement (other than
agreements with end user customers entered into in the ordinary course of
business) providing for the sale or license by the Company or any of its
Subsidiaries of software, materials, supplies, goods, services, equipment or
other assets that provides for either (A) annual payments to the Company or its
Subsidiaries of $50,000 or more or (B) aggregate payments to the Company and the
Subsidiaries of $100,000 or more;

 

21



--------------------------------------------------------------------------------

(iv) any partnership, joint venture, alliance, agency, dealer, sales
representative, marketing, distribution, original equipment manufacturer, value
added reseller, remarketer, joint marketing, channel partner or other similar
agreement or arrangement;

 

(v) any agreement, contract or commitment relating to the acquisition or
disposition of any business (whether by merger, sale of stock, sale of assets or
otherwise);

 

(vi) any agreement relating to indebtedness for borrowed money or the deferred
purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset), except any such agreement with an aggregate
outstanding principal amount not exceeding $50,000 and which may be prepaid on
not more than 30 days notice without the payment of any penalty;

 

(vii) except for end-user licenses granted to customers by the Company or its
Subsidiaries in the ordinary course of business consistent with past practices,
any material option (other than employee stock options), license or franchise;

 

(viii) any software development agreement or other agreement for development or
authorship of products and services for the Company or any of its Subsidiaries
other than agreements with employees and consultants entered into by Company or
its Subsidiaries in the ordinary course of business;

 

(ix) any agreement that limits the freedom of the Company or any Subsidiary to
compete in any line of business or with any Person or in any geographic area or
which could reasonably be expected to so limit the freedom of the Company or any
Subsidiary after the Effective Time;

 

(x) any mortgages, indentures, loans or credit agreements, security agreements
or other written agreements or instruments relating to the borrowing of money or
extension of credit, other than those mortgages, indentures, loans or credit
agreements, security agreements or other agreements or instruments that are not,
individually or in the aggregate, material to the Company or any Subsidiary of
the Company;

 

(xi) any agreement with any Affiliate of the Company (or any Subsidiary), with
any director or officer of the Company or any of its Subsidiaries, or with any
“associate” or any member of the “immediate family” (as such terms are
respectively defined in Rules 12b-2 and 16a-1 of the 1934 Act) of any such
director or officer; or

 

(xii) other than Employee Agreements and standard offer letters, any employment
or consulting agreement, contract or commitment with an employee or individual
consultant or salesperson or consulting or sales agreement, contract or
commitment with a firm or other organization;

 

(xiii) any agreement with severance, change in control or similar arrangements,
that will result in any obligation (absolute or contingent) of the Company or
any Subsidiary to make any payment as a result of the consummation of the
Merger, termination of employment or both;

 

22



--------------------------------------------------------------------------------

(xiv) any agreement or plan, including, without limitation, any stock option
plan, stock appreciation rights plan or stock purchase plan, any of the benefits
of which will be increased, or the vesting of benefits of which will be
accelerated, as a result of the consummation of the Merger or the value of any
of the benefits of which will be calculated on the basis of the Merger; or

 

(xv) any other agreement, commitment, arrangement or plan not made in the
ordinary course of business that is material to the Company and its
Subsidiaries, taken as a whole other than agreements with end user customers
entered into in the ordinary course of business, involving annual payments to
the Company and its Subsidiaries in excess of $100,000.

 

(b) Each agreement, contract, plan, lease, arrangement or commitment disclosed
or required to be disclosed pursuant to this Section 4.11 is referred to as a
“Material Agreement” and is a valid and binding agreement of the Company or its
Subsidiaries, as the case may be, and is in full force and effect with respect
to the Company or any Subsidiary of the Company and, to the Knowledge of the
Company, each other party thereto, and none of the Company, any Subsidiary of
the Company or, to the Knowledge of the Company, any other party thereto is in
default or breach in any material respect under the terms of any such Material
Agreement, and, to the Knowledge of the Company, no event or circumstance has
occurred that, with notice or lapse of time or both, would reasonably be
expected to constitute a material event of default thereunder. True and complete
copies of each such agreement, have been made available to Parent.

 

Section 4.12. Litigation. There is no material action, suit, investigation or
proceeding (or, to the Knowledge of the Company, any reasonable basis therefor)
pending against, or, to the Knowledge of the Company, threatened against or
affecting, the Company or any of its Subsidiaries, or, to the Knowledge of the
Company pending or threatened against or affecting any present or former
officer, director or employee of the Company or any of its Subsidiaries or any
other Person in each case if determined adversely could reasonably be expected
to result in a material liability to the Company or any of their respective
properties or that in any manner challenges or seeks to prevent, enjoin, alter
or materially delay the Merger or any of the other transactions contemplated
hereby before any court or arbitrator or before or by any governmental body,
agency or official, domestic, foreign or supranational.

 

Section 4.13. Finders’ Fees. Except for Credit Suisse First Boston, as set forth
on Schedule 4.13, there is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of the
Company or any of its Subsidiaries who might be entitled to any fee or
commission from the Company or any of its Affiliates in connection with the
transactions contemplated by this Agreement.

 

Section 4.14. Opinion Of Financial Advisor. The Company has received the opinion
of Credit Suisse First Boston, financial advisor to the Company, to the effect
that, as of the date of this Agreement, the Merger Consideration is fair to the
Company’s stockholders from a financial point of view.

 

Section 4.15. Tax Representations. The Company represents and warrants to Parent
as of the date hereof and as of the Effective Time that:

 

(a) Filing and Payment. Except as set forth on Schedule 4.15(a), (i) all
material Tax returns, statements, reports and forms (including estimated tax or
information returns and reports) required to be filed with any Taxing Authority
with respect to any Pre Closing Tax Period by or

 

23



--------------------------------------------------------------------------------

on behalf of the Company or any Subsidiary (collectively, the “Returns”), have,
to the extent required to be filed on or before the date hereof, been filed when
due in accordance with all applicable laws; (ii) as of the time of filing, the
Returns were true and complete in all material respects; and (iii) all Taxes
shown as due and payable on the Returns that have been filed have been timely
paid, or withheld and remitted to the appropriate Taxing Authority. For purposes
of this representation only, (i) a Return shall be considered to be material if
it reflects, reflected, or would, if properly filed, have reflected, a Tax
liability in excess of $25,000 and (ii) a Return shall not be treated as true
and complete in all material respects if any inaccuracies or omissions on such
Return, in the aggregate, results, resulted or would result in an understatement
or underpayment of Tax in excess of $25,000.

 

(b) Financial Records. Except as set forth on Schedule 4.15(b), the charges,
accruals and reserves for Taxes with respect to the Company and its Subsidiaries
reflected on the books of the Company and its Subsidiaries (excluding any
provision for deferred income taxes reflecting either differences between the
treatment of items for accounting and income tax purposes or carry forwards) are
adequate to cover material Tax liabilities accruing through the date hereof and
as of the Effective Time. For purposes of this representation only, a Tax
liability shall be considered material if it is in excess of $25,000.

 

(c) Procedure and Compliance. Except as set forth on Schedule 4.15(c), (i) the
income and franchise Tax Returns of Company and its Subsidiaries through the Tax
year ended December 31, 2002 have been examined and closed or are Returns with
respect to which the applicable period for assessment under applicable law,
after giving effect to extensions or waivers, has expired; and (ii) to the
Company’s Knowledge there is no claim, audit, action, suit, proceeding or
investigation now pending or threatened against or with respect to Company or
its Subsidiaries in respect of any Tax or Tax Asset.

 

(d) Taxing Jurisdictions. Schedule 4.15(d) a list of all jurisdictions (whether
foreign or domestic) in which the Company or any of its Subsidiaries currently
files (or is required to file) Returns.

 

(e) Tax Sharing, Consolidation and Similar Arrangements. Except as set forth on
Schedule 4.15(e), (i) neither the Company nor any Subsidiary has been a member
of an affiliated, consolidated, combined or unitary group other than one of
which the Company was the common parent, or made any election or participated in
any arrangement whereby any Tax liability or any Tax Asset of the Company or any
Subsidiary was determined or taken into account for Tax purposes with reference
to any Tax liability or any Tax Asset of any other person; and (ii) neither the
Company nor any Subsidiary has entered into any agreement or arrangement with
any Taxing Authority with regard to the Tax liability of the Company or any
Subsidiary affecting any Tax period for which the applicable statute of
limitations, after giving effect to extensions or waivers, has not expired.

 

(f) Certain Elections, Agreements and Arrangements. Except as set forth on
Schedule 4.15(f), (i) no election has been made under Treasury Regulations
Section 301.7701-3 or any similar provision of Tax law to treat the Company or
any Subsidiary as an association, corporation or partnership; (ii) none of the
Company or any Subsidiary is disregarded as an entity for Tax purposes; (iii)
during the five-year period ending on the date hereof, none of the Company or
any Subsidiary was a distributing corporation or a controlled corporation in a
transaction intended to be governed by Section 355 of the Code; and (iv) none of
the Company, any Subsidiary, or any other person on behalf of the Company or any
Subsidiary, has entered into any agreement or consent pursuant to Section 341(f)
of the Code.

 

24



--------------------------------------------------------------------------------

(g) Property and Leases. Except as set forth on Schedule 4.15(g), (i) none of
the Company or any Subsidiary owns an interest in real property in any
jurisdiction in which a Tax is imposed, or the value of the interest is
reassessed, on the transfer of an interest in real property and which treats the
transfer of an interest in an entity that owns an interest in real property as a
transfer of the interest in real property and (ii) none of the property owned by
the Company or any Subsidiary is “tax-exempt use property” within the meaning of
Section 168(h) of the Code.

 

Section 4.16. Employee Matters and Employment Benefit Plans. (a) Schedule
4.16(a) contains a correct and complete list identifying each “employee benefit
plan”, as defined in Section 3(3) of ERISA, each employment, severance or
similar contract, plan, arrangement or policy and each other plan or arrangement
(written or oral), other than standard employee offer letters, providing for
compensation, bonuses, profit-sharing, stock option or other stock related
rights or other forms of incentive or deferred compensation, vacation benefits,
insurance (including any self-insured arrangements), health or medical benefits,
employee assistance program, disability or sick leave benefits, workers’
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits) which is maintained, administered or
contributed to by the Company or any of its Affiliates and covers any employee
or former employee of the Company or any of its Subsidiaries, and with respect
to which the Company or any of its Subsidiaries has any material liability.
Copies of such plans (and, if applicable, related trust or funding agreements or
insurance policies) and all amendments thereto and written interpretations
thereof have been made available to Parent together with the most recent annual
report (Form 5500 including, if applicable, Schedule B thereto) and tax return
(Form 990) prepared in connection with any such plan or trust. Such plans are
referred to collectively herein as the “Employee Plans”.

 

(b) Neither the Company nor any ERISA Affiliate nor any predecessor thereof
sponsors, maintains or contributes to, or has in the past sponsored, maintained
or contributed to, any Employee Plan subject to Title IV of ERISA.

 

(c) Neither the Company nor any ERISA Affiliate nor any predecessor thereof
contributes to, or has in the past contributed to, any multiemployer plan, as
defined in Section 3(37) of ERISA (a “Multiemployer Plan”).

 

(d) Each Employee Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and has been so qualified during the period since its
adoption. The Company has made available to Parent copies of the most recent
Internal Revenue Service determination or opinion letters with respect to each
such Employee Plan or has a remaining period of time to apply for such
determination or opinion letter. Each Employee Plan has been maintained in
material compliance with its terms and with the requirements prescribed by any
and all statutes, orders, rules and regulations, including but not limited to
ERISA and the Code, which are applicable to such Employee Plan. No material
events have occurred with respect to any Employee Plan that could result in
payment or assessment by or against the Company of any material excise taxes
under Sections 4972, 4975, 4976, 4977, 4979, 4980B, 4980D, 4980E or 5000 of the
Code.

 

(e) The consummation of the transactions contemplated by this Agreement will not
(either alone or together with any other event) entitle any employee, former
employee or independent contractor of the Company or any of its Subsidiaries to
severance pay, bonus or retirement or accelerate the time of payment or vesting
or trigger any payment of funding (through a grantor trust or otherwise) of
compensation or benefits under, increase the amount

 

25



--------------------------------------------------------------------------------

payable or trigger any other material obligation pursuant to, any Employee Plan
or any other employment or benefit arrangement.

 

(f) There is no contract, plan or arrangement (written or otherwise) covering
any employee or former employee of the Company or any of its Subsidiaries that
could give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G or 162(m) of the Code.

 

(g) Neither the Company nor any of its Subsidiaries has any liability in respect
of post-employment or post-retirement health, medical or life insurance benefits
for retired, former or current employees of the Company or its Subsidiaries
except as required under Section 4980B of the Code. No condition exists that
would prevent the Company or any of its Subsidiaries from amending or
terminating any Employee Plan providing health or medical benefits in respect of
any active employee of the Company or any of its Subsidiaries.

 

(h) All contributions and payments accrued under each Employee Plan, determined
in accordance with prior funding and accrual practices, as adjusted to include
proportional accruals for the period ending as of the date hereof, have been
discharged and paid on or prior to the date hereof except to the extent
reflected as a liability on the Company Balance Sheet.

 

(i) There has been no amendment to, written interpretation or announcement
(whether or not written) by the Company or any of its Affiliates relating to, or
change in employee participation or coverage under, an Employee Plan which could
increase materially the expense of maintaining such Employee Plan above the
level of the expense incurred in respect thereof for the fiscal year ended
December 31, 2002.

 

(j) Neither the Company nor any of its Subsidiaries is a party to or subject to,
or is currently negotiating in connection with entering into, any collective
bargaining agreement or other contract or understanding with a labor union or
organization.

 

(k) There is no action, suit, investigation, audit or proceeding pending against
or involving or, to the Knowledge of the Company, threatened against or
involving, any Employee Plan before any court or arbitrator or any state,
federal or local governmental body, agency or official.

 

(l) The Company and its Subsidiaries are in material compliance with all
currently applicable laws respecting employment and employment practices, terms
and conditions of employment and wages and hours, and are not engaged in any
unfair labor practice. There is no unfair labor practice complaint pending or,
to the Knowledge of the Company, threatened against the Company or any of its
Subsidiaries before the National Labor Relations Board.

 

(m) Neither the Company nor any of its Subsidiaries has engaged in any workforce
reduction within the last 90 days which, alone or when aggregated with any other
workforce reduction before or after the date hereof, would trigger obligations
under the Worker Adjustment and Retraining Notification Act (the “WARN Act”), or
any similar state or local laws regulating layoffs or employment terminations,
with respect to its employees.

 

(n) The Company has made available to Parent a true and complete list of the
names, titles (if applicable), annual salaries or wage rates and other
compensation of all employees of the Company and its Subsidiaries. The Company
has no Knowledge that any of its officers or any other key employee (as
previously identified to Parent and listed on Schedule 4.16(n) hereto) of

 

26



--------------------------------------------------------------------------------

the Company and its Subsidiaries currently intends to resign or retire as a
result of the transactions contemplated by this Agreement.

 

Section 4.17. Title Of Properties; Absence Of Liens And Encumbrances; Condition
Of Equipment. (a) The Company and its Subsidiaries do not own any real property,
and have never owned any real property. Schedule 4.17 sets forth a list of all
real property currently leased by the Company or any of its Subsidiaries, the
name of the lessor and the date of the lease and each amendment thereto and,
with respect to any current lease, the aggregate annual rental and/or other fees
payable under any such lease and the term and renewal provisions of such lease.
All such leases are in full force and effect and enforceable by the Company or
its Subsidiaries, and there is not, under any of such leases, any existing
material default by the Company or its Subsidiaries or, to the Knowledge of the
Company, by the other party thereto or material event of default (or event which
with notice or lapse of time, or both, would constitute such a default). The
Company has heretofore made available to Parent true and complete copies of all
such leases.

 

(b) The Company or its Subsidiaries have good and marketable title to, or, in
the case of leased properties and tangible assets, valid leasehold interests in,
all of the tangible assets shown on the Company Balance Sheet, free and clear of
any Liens, except as reflected in the Company Balance Sheet.

 

(c) All material items of equipment included in such assets shown on the Company
Balance Sheet are, in the aggregate and in all material respects, in good
operating condition, regularly and properly maintained, subject to normal wear
and tear.

 

Section 4.18. Products. Each of the products produced, sold or licensed by the
Company or its Subsidiaries is, and at all times up to and including the sale
thereof, conforms in all material respects to any promises or affirmations of
fact made on the container or label for such product or in connection with its
sale. None of the Company’s or its Subsidiaries’ products contains defects that
would reasonably be expected to materially impair such product’s value or use by
customers.

 

Section 4.19. Intellectual Property. (a) Schedule 4.19(a) contains a true and
complete list of patents, registered copyrights, registered trademarks,
registered service marks, Internet domain names and any applications for
registrations for any of the foregoing, and any material Licensed Intellectual
Property Rights (including all software that is distributed as “free software”,
“open source software” or under a similar licensing or distribution model),
specifying as to each such Intellectual Property Right, as applicable, (i) the
owner of such Intellectual Property Right, (ii) the jurisdictions by or in which
such Intellectual Property Right has been issued or registered or in which an
application for such issuance or registration has been filed and (iii) the
registration or application numbers thereof. Schedule 4.19(a) contains a true
and complete list of (A) all licenses or sublicenses by the Company or its
Subsidiaries of the Owned Intellectual Property Rights (other than end user
licenses entered into in the ordinary course of the business of the Company or
its Subsidiaries) and (B) all agreements for the license to the Company or its
Subsidiaries of any Licensed Intellectual Property Right (other than licenses to
generally available commercial software not included in products distributed by
the Company or its Subsidiaries but including all software that is distributed
as “free software”, “open source software” or under a similar licensing or
distribution model) specifying the (x) the date of any license or agreement and
(y) the identity of all parties thereto.

 

(b) The Licensed Intellectual Property Rights and the Owned Intellectual
Property Rights together constitute all of the Intellectual Property Rights
necessary to conduct the business

 

27



--------------------------------------------------------------------------------

of the Company and its Subsidiaries as currently conducted by the Company or any
of its Subsidiaries. There exist no restrictions on the disclosure, use or
transfer of the Owned Intellectual Property Rights (other than non-exclusive
licenses granted by the Company or its Subsidiaries to end users in the ordinary
course of business). The consummation of the transactions contemplated by this
Agreement will not alter, impair or extinguish any Owned Intellectual Property
Rights or material Licensed Intellectual Property Rights.

 

(c) Except pursuant to written agreements entered into by the Company or its
Subsidiaries with end users in the ordinary course of business (copies of which
have been made available to Parent), neither the Company nor any of its
Subsidiaries have given an indemnity in connection with any Intellectual
Property Right to any Person.

 

(d) None of the Company and its Subsidiaries has infringed, misappropriated or
otherwise violated any Intellectual Property Right of any Third Party. There is
no claim, action, suit, investigation or proceeding pending against, or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries (i) based upon, or challenging or seeking to deny or restrict, the
rights of the Company or any of its Subsidiaries in any of the Owned
Intellectual Property Rights and the Licensed Intellectual Property Rights, (ii)
alleging that the use by the Company and its Subsidiaries of the Owned
Intellectual Property Rights or the Licensed Intellectual Property Rights or any
services provided, processes used or products manufactured, used, imported,
sold, marketed or license by the Company or any of its Subsidiaries do or may
misappropriate, infringe or otherwise violate any Intellectual Property Right of
any Third Party or breached any obligation owed to a Third Party with respect to
such party’s Intellectual Property Rights or (iii) alleging that the Company or
any of its Subsidiaries have infringed, misappropriated or otherwise violated
any Intellectual Property Right of any Third Party. Except as set forth in
Schedule 4.19(d), the Company has not received any offer for a license of
intellectual property, including but not limited to patent rights, from any
Third Party in connection with an allegation by such Third Party that the
Company or its Subsidiaries has misappropriated or infringed any of the
Intellectual Property Rights of such Third Party.

 

(e) The Owned Intellectual Property Rights, and the use, reproduction,
modification, distribution, licensing, sublicensing, sale of any Owned
Intellectual Property Rights by Company or its licensees, does not and will not
infringe or misappropriate any copyright, patent, trade secret, trademark,
service mark, trade name, trade dress, or moral right of any Person. To the
Knowledge of Company, without investigation, the Licensed Intellectual Property
Rights that form a part of any Company product offered for sale or license, and
the use, reproduction, modification, distribution, licensing, sublicensing, or
sale of such Licensed Intellectual Property Rights by the Company or its
licensees in accordance with the license agreements for such Licensed
Intellectual Property Rights, as set forth on Schedule 4.19(a), does not and
will not infringe or misappropriate any copyright, patent, trade secret,
trademark, service mark, trade name, trade dress, or moral right of any Person.

 

(f) None of the Owned Intellectual Property Rights material to the operation of
the business of the Company and its Subsidiaries has been adjudged invalid or
unenforceable in whole or part, and, to the Knowledge of the Company, all such
Owned Intellectual Property Rights are valid and enforceable.

 

(g) The Company and its Subsidiaries hold all right, title and interest in and
to all Owned Intellectual Property Rights and all of the Company’s and its
Subsidiaries’ rights to use the Licensed Intellectual Property Rights, free and
clear of any Lien (other than restrictions contained in license agreements for
the Licensed Intellectual Property Rights as set forth on

 

28



--------------------------------------------------------------------------------

Schedule 4.19(a)). In each case where a patent or patent application, trademark
registration or trademark application, service mark registration or service mark
application, or copyright registration or copyright application included in the
Owned Intellectual Property is held by assignment, the assignment has been duly
recorded with the governmental authority from which the patent or registration
issued or before which the application or application for registration is
pending. The Company and its Subsidiaries have taken all actions reasonably
necessary to maintain and protect any material Owned Intellectual Property
Rights, including payment of applicable maintenance fees and filing of
applicable statements of use.

 

(h) To the Knowledge of the Company, no Person has infringed, misappropriated,
breached or otherwise violated any material Owned Intellectual Property Right.
The Company and its Subsidiaries have taken reasonable steps in accordance with
normal industry practice to maintain the confidentiality of all of the Company’s
and its Subsidiaries’ material trade secrets included in the Owned Intellectual
Property Rights. None of the Owned Intellectual Property Rights of the Company
or any of its Subsidiaries that are material to the business or operation of the
Company or any of its Subsidiaries and the value of which to the Company or any
of its Subsidiaries is contingent upon maintaining the confidentiality thereof,
has been disclosed other than pursuant to written confidentiality agreements.

 

(i) All software source code listings that are part of any material Owned
Intellectual Property Rights are documented in accordance with prevailing
industry standards.

 

(j) None of the registered trademarks or service marks, applications for
trademarks and applications for service marks included in the Owned Intellectual
Property Rights that are material to the business or operation of the Company or
any of its Subsidiaries have been the subject of an opposition or cancellation
procedure. None of the patents and patent applications included in the Owned
Intellectual Property Rights that are material to the business or operation of
the Company or any Subsidiary have been the subject of an interference, protest,
public use proceeding or Third Party reexamination request.

 

(k) The Company has taken reasonable and customary steps to protect the
Company’s rights in confidential information and trade secrets of the Company
that are material to the business or operation of the Company or any of its
Subsidiaries or provided by any other person to the Company subject to written
confidentiality and non-disclosure obligations and to obtain ownership of all
works of authorship and inventions made by its employees, consultants and
contractors and which are material to the Company’s or its Subsidiaries’
business or the purpose of the retention, as the case may be. Without limiting
the foregoing, the Company has, and enforces, a policy requiring each employee
who contributes to the development of the Company’s material Intellectual
Property Rights to execute proprietary information, confidentiality and
assignment agreements substantially in the form of the Company’s standard forms
(the forms of which have been provided to Parent) (“Employee Agreements”), and
no current or former employee of the Company has refused to sign the Employee
Agreements.

 

(l) No parties other than the Company or its Subsidiaries possess any current or
contingent rights to any source code that is part of the Owned Intellectual
Property Rights other than in connection with any software escrow arrangement
entered into between the Company and its customers in the ordinary course of
business pursuant to a written agreement, in the form of or substantially
similar to the Company’s standard form of software escrow agreement (the form of
which has been provided to Parent).

 

29



--------------------------------------------------------------------------------

(m) Schedule 4.19(m) lists all parties (including contractors and consultants)
who have created any material portion of, the Owned Intellectual Property
Rights, other than employees of Company whose work product was created by them
entirely within the scope of their employment by Company and constitutes works
made for hire owned by Company. Company has secured from all parties who have
created any material portion of the Owned Intellectual Property Rights valid and
enforceable written assignments or licenses of any such work or other rights to
Company and has made available true and complete copies of such assignments or
licenses to Parent or its counsel.

 

(n) Schedule 4.19(n) includes a true and complete list of support and
maintenance agreements relating to Owned Intellectual Property to which Company
is a party including the identity of the parties and the respective dates of
such agreements (other than, in each case, support or maintenance provided by
the Company to end users in the ordinary course of business.

 

(o) Company has obtained written agreements from all employees and third parties
with whom Company has shared confidential proprietary information concerning
Company Intellectual Property Rights (i) of the Company that are material to the
business or operation of the Company or any of its Subsidiaries or (ii) received
from others which Company is obligated to treat as confidential, which
agreements require such employees and third parties to keep such information
confidential for a reasonable period of time.

 

(p) Except as set forth on Schedule 4.19(p), none of the Company’s software
products contains any computer code: (i) designed to harm in any manner the
operation of such software, or any other associated software, firmware,
hardware, computer system or network (sometimes referred to as “viruses” or
“worms”); (ii) that would disable such software or impair in any way its
operation based on the elapsing of a period of time, advancement of a particular
date (sometimes referred to as “time bombs,” “time locks,” or “drop dead”
devices) or (iii) that would permit the Company or any third party to access
such software to intentionally cause any harmful, malicious procedures, routines
or mechanisms which would cause the software to cease functioning or to damage
or corrupt data, storage media, programs, equipment or communications.

 

(q) Except as set forth on Schedule 4.19(q), the Owned Intellectual Property
Rights shall not contain any software code that contains, or is derived in any
manner (in whole or in part) from, any software that is distributed under any of
the following licenses or distribution models, or licenses or distribution
models similar to any of the following: GNU’s General Public License (GPL) or
Lesser/Library GPL (LGPL).

 

Section 4.20. Insurance Coverage. Schedule 4.20 contains a complete and accurate
list of, and the Company has made available to Parent true and complete copies
of, all insurance policies relating to the assets, business, operations,
employees, officers or directors of the Company and its Subsidiaries. There is
no claim by the Company or any of its Subsidiaries pending under any of such
policies as to which coverage has been denied or disputed by the underwriters of
such policies or in respect of which such underwriters have reserved their
rights. All premiums payable under all such policies have been timely paid and
the Company and its Subsidiaries have otherwise complied fully with the material
terms and conditions of all such policies. Such policies of insurance (or other
policies providing substantially similar insurance coverage) have been in effect
since 2001 and remain in full force and effect. The Company has no Knowledge of
any threatened termination of, material premium increase with respect to, or
material alteration of coverage under, any of such policies. Such policies are
of the type and in amounts customarily carried by Persons conducting businesses
similar to those of the Company

 

30



--------------------------------------------------------------------------------

or any of its Subsidiaries. The Company and its Subsidiaries shall after the
Effective Time continue to have coverage under such policies and bonds with
respect to events occurring prior to the Effective Time.

 

Section 4.21. Licenses and Permits. The Company and each of its Subsidiaries
hold all material licenses, franchises, permits, certificates, approvals or
other similar authorizations that are necessary to conduct its business as
currently conducted (the “Permits”). The Permits are valid and in full force and
effect. Neither the Company nor any Subsidiary is in material default under, and
neither the Company nor any of its Subsidiaries has received any notice that any
condition exists that with notice or lapse of time or both would reasonably be
expected to constitute a material default under, the Permits. None of the
Permits will be terminated or materially impaired or become terminable, in whole
or in part, as a result of the transactions contemplated hereby.

 

Section 4.22. Receivables. (a) The Company has made available to Parent a list
of all accounts receivable of the Company and its Subsidiaries as of April 30,
2003, along with a statement of days elapsed since invoice.

 

(b) All accounts, notes receivable and other receivables arising out of or
relating to the business of the Company and its Subsidiaries as of the Company
Balance Sheet Date or Interim Balance Sheet Date have been included in the
Company Balance Sheet and Interim Balance Sheet and all reserves for doubtful
accounts reflected thereon were taken in accordance with GAAP applied on a
consistent basis. No person has any Lien on any such accounts receivable and, to
the Company’s Knowledge, no request or agreement for deduction or discount has
been made with respect to any such accounts receivable.

 

Section 4.23. Environmental Matters. (a) Except as set forth in Schedule 4.23:

 

(i) during the period that the Company and its Subsidiaries have leased their
respective properties or operated any facilities, no material notice,
notification, demand, request for information, citation, summons or order has
been received, no material complaint has been filed, no penalty has been
assessed, and no material investigation, action, claim, suit, proceeding or
review is pending or, to the Knowledge of the Company, is threatened by any
governmental entity or other Person relating to or arising out of any
Environmental Law;

 

(ii) during the period that the Company and its Subsidiaries have leased their
respective properties or operated any facilities, the Company and its
Subsidiaries are and have been in compliance in all material respects with all
Environmental Laws and all Environmental Permits; and

 

(iii) there are no material liabilities of or relating to the Company or any of
its Subsidiaries of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise arising under or relating to any
Environmental Law, and to the Knowledge of the Company there are no facts,
conditions, situations or set of circumstances that could reasonably be expected
to result in or be the basis for any material liability arising under or
relating to any Environmental Law.

 

(b) There has been no environmental investigation, study, audit, test, review or
other analysis conducted of which the Company has Knowledge in relation to the
current or prior business of the Company or any of its Subsidiaries or any
property or facility now or previously

 

31



--------------------------------------------------------------------------------

owned or leased by the Company or any of its Subsidiaries that has not been
delivered to Parent at least five days prior to the date hereof.

 

(c) Neither the Company nor any of its Subsidiaries owns, leases or operates or
has owned, leased or operated any real property, or conducts or has conducted
any operations, in New Jersey or Connecticut.

 

Section 4.24. Certain Interests. (a) To the Knowledge of the Company, none of
the Stockholders of the Company or their Subsidiaries or any officer or director
of the Company and no member of such person’s “immediate family” (as such term
is defined in Rule 16a-1 of the 1934 Act):

 

(i) has been an officer, director or stockholder of any significant supplier or
customer of the Company, or of any company which holds, directly or indirectly,
50% or more of the outstanding shares of any such supplier or customer,
provided, however, that the ownership of securities representing not more than
1% of the outstanding voting power of any supplier or customer, and which are
listed on any national securities exchange or traded actively in the national
over-the-counter market, shall not be deemed to be a “stockholder” as long as
the person owning such securities has no other significant connection or
relationship with such supplier or customer;

 

(ii) is a party to or has a direct or indirect material financial interest in
any license, partnership or alliance agreement with the Company or any of its
Subsidiaries other than pursuant to the Company’s sales, bonus or other
compensation plan;

 

(iii) owns, directly or indirectly, in whole or in part, or has any other
interest in any material tangible or intangible property which the Company or
any of its Subsidiaries owns (except for any such ownership or interest
resulting from the ownership of securities in a public company or pursuant to
its normal rights as a stockholder of the Company); or

 

(iv) has outstanding any indebtedness to the Company or any of its Subsidiaries.

 

(b) Except as set forth on Schedule 4.24 and except for the payment of employee
or director compensation in the ordinary course of business, the Company does
not have any liability or any other material obligation of any nature whatsoever
to any stockholder of the Company or any affiliate thereof or to any officer or
director of the Company, or to the Knowledge of the Company, to any immediate
relative or spouse (or immediate relative of such spouse) of any such officer or
director.

 

Section 4.25. Customers; Suppliers. Schedule 4.25 sets forth the names of the 50
most significant customers (by dollar amount of sales) of the Company and its
Subsidiaries for the year ended December 31, 2002, and the period from January
1, 2003 through April 30, 2003, and the dollar amount of sales for each such
customer during such periods. There has been no material degradation in the
quality of the relationship of the Company with any such significant customer,
it being understood that such customers are typically under no obligation to
purchase any additional products or services from the Company.

 

Section 4.26. Books And Records. The books of account and other financial
records of the Company have been maintained in accordance with sound business
practices, including the

 

32



--------------------------------------------------------------------------------

maintenance of an adequate system of internal controls to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; and (ii) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP.
The minute books of the Company contain records of all corporate action taken by
the stockholders, the Board of Directors and any committees of the Board of
Directors of the Company. At the Closing, all of those books and records will be
in the possession of the Company or their attorneys. The Company has made
available all of these books, records and accounts to Parent or its
representatives.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to the Company that:

 

Section 5.01. Corporate Existence and Power. Each of Parent, Merger Subsidiary I
and Merger Subsidiary II is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all corporate powers and all governmental licenses, authorizations, permits,
consents and approvals required to carry on its business as now conducted,
except for those licenses, authorizations, permits, consents and approvals the
absence of which would not have, individually or in the aggregate, a Material
Adverse Effect on Parent. Since the date of its incorporation, neither Merger
Subsidiary I nor Merger Subsidiary II has engaged in any activities other than
in connection with or as contemplated by this Agreement or in connection with
arranging any financing required to consummate the transactions contemplated
hereby.

 

Section 5.02. Corporate Authorization. The execution, delivery and performance
by Parent, Merger Subsidiary I and Merger Subsidiary II of this Agreement and
the Escrow Agreement and the consummation by Parent, Merger Subsidiary I and
Merger Subsidiary II of the transactions contemplated hereby and thereby are
within the corporate powers of Parent, Merger Subsidiary I and Merger Subsidiary
II and have been duly authorized by all necessary corporate action. This
Agreement and the Escrow Agreement constitute valid and binding agreements of
each of Parent, Merger Subsidiary I and Merger Subsidiary II enforceable against
Parent, Merger Subsidiary I and Merger Subsidiary II in accordance with their
terms.

 

Section 5.03. Governmental Authorization. The execution, delivery and
performance by Parent, Merger Subsidiary I and Merger Subsidiary II of this
Agreement and the consummation by Parent, Merger Subsidiary I and Merger
Subsidiary II of the transactions contemplated hereby require no action by or in
respect of, or filing with, any governmental body, agency, official or
authority, domestic, foreign or supranational, other than (i) the filing of a
certificate of merger with respect to the Merger with the Secretary of State of
the State of Delaware and appropriate documents with the relevant authorities of
other states in which Parent is qualified to do business, (ii) compliance with
any applicable requirements of the HSR Act, (iii) compliance with any applicable
requirements of the 1933 Act, the 1934 Act and any other applicable securities
or takeover laws, whether state or foreign, and (iv) any actions or filings the
absence of which could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect on Parent or materially to impair the
ability of Parent, Merger Subsidiary I and Merger Subsidiary II to consummate
the transactions contemplated by this Agreement.

 

33



--------------------------------------------------------------------------------

Section 5.04. Non-Contravention. The execution, delivery and performance by
Parent, Merger Subsidiary I and Merger Subsidiary II of this Agreement and the
consummation by Parent and Merger Subsidiary I of the transactions contemplated
hereby do not and will not (i) contravene, conflict with, or result in any
violation or breach of any provision of the certificate of incorporation or
bylaws of Parent or the certificate of incorporation or bylaws of Merger
Subsidiary I or Merger Subsidiary II, (ii) assuming compliance with the matters
referred to in Section 5.03, contravene, conflict with, or result in any
violation or breach of any provision of any law, rule, regulation, judgment,
injunction, order or decree, or (iii) require any material consent or other
action by any Person under, constitute a material default, or an event that,
with or without notice or lapse of time or both, could become a material
default, under, or cause or permit the termination, cancellation, acceleration
or other change of any right or obligation or the loss of any material benefit
to which the Company or any of its Subsidiaries is entitled under any provision
of any agreement filed as an exhibit to the Parent SEC Documents, or any
material license, franchise, permit, certificate, approval or other similar
authorization affecting, or relating to, the material assets or business of
Parent except for such contraventions, conflicts and violations referred to in
clause (ii) and for such failures to obtain any such consent or other action,
defaults, terminations, cancellations, accelerations, changes or losses referred
to in clause (iii) that would not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect on Parent or materially to impair
the ability of Parent, Merger Subsidiary I and Merger Subsidiary II to
consummate the transactions contemplated by this Agreement.

 

Section 5.05. SEC Filings. (a) Parent has timely filed with or furnished to the
SEC, and has made available to the Company, all forms, exhibits, reports,
statements, schedules, registration statements and other documents required to
be filed or furnished with the SEC under the 1934 Act since March 31, 2003 and
its proxy statement and related materials as required by Regulation 14A under
the 1934 Act for the annual meeting of stockholders for the fiscal year ended
December 31, 2002 (the documents referred to in this Section 5.05, collectively,
the “Parent SEC Documents”).

 

(b) As of its filing date or date of furnishing (and, in the case of a proxy
statement, on the date of mailing), each Parent SEC Document (including, without
limitation, any financial statements or schedules included therein) complied in
all material respects with the applicable requirements of the 1934 Act.

 

(c) As of its filing date or date of furnishing (and, in the case of a proxy
statement, on the date of mailing), each Parent SEC Document (including, without
limitation, any financial statements or schedules included therein) did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.

 

(d) The financial statements (including the related notes) of Parent included in
the Parent SEC Documents were prepared in accordance with GAAP during the
periods involved (except as may be indicated in the notes thereto) and fairly
present (subject in the case of unaudited statements to normal, recurring and
year-end audit adjustments) in all material respects the consolidated financial
position of Parent as of the dates thereof and the consolidated results of its
operations and cash flows for the periods indicated.

 

Section 5.06. Financing. Parent has, sufficient cash, available lines of credit
or other sources of immediately available funds to enable it to complete the
transactions contemplated by this Agreement and to pay all related fees and
expenses pursuant to the Merger. Parent does not

 

34



--------------------------------------------------------------------------------

need to obtain the consent of any Third Party to fulfill its obligations
hereunder with respect to payment of the Merger Consideration.

 

Section 5.07. Common Stock. The authorized capital stock of Parent consists of
5,000,000 shares of preferred stock and 240,000,000 shares of Parent Common
Stock. As of April 30, 2003, there were issued and outstanding (i) no shares of
preferred stock, (ii) 85,426,113 shares of Parent Common Stock, and (iii)
6,305,760 shares reserved for issuance upon exercise of options, warrants and
other securities convertible into or exercisable for, Parent Common Stock. The
shares of Parent Common Stock to be issued as part of the Merger Consideration
have been duly authorized and, when issued and delivered in accordance with the
terms of this Agreement, will have been validly issued and will be fully paid
and nonassessable and the issuance thereof is not subject to any preemptive or
other similar right.

 

Section 5.08. Litigation. As of the date of this Agreement, there is no material
action, suit, investigation or proceeding (or, to the Knowledge of Parent, any
material basis therefor) pending against, or, to the Knowledge of Parent,
threatened against or affecting Parent, that in any manner challenges or seeks
to prevent, enjoin, alter or materially delay the Merger or any of the other
transactions contemplated hereby before any court or arbitrator or before or by
any governmental body, agency or official, domestic, foreign or supranational.

 

ARTICLE 6

COVENANTS OF THE COMPANY

 

The Company agrees that:

 

Section 6.01. Conduct of the Company. Except as contemplated by this Agreement,
or with the prior written consent of Parent, from the date hereof until the
Effective Time, the Company and its Subsidiaries shall conduct their business in
the ordinary course consistent with past practice and in compliance in all
material respects with all applicable laws and regulations, pay their debts and
Taxes when due subject to good faith disputes over such debts or Taxes, pay or
perform other material obligations when due, and use all commercially reasonable
efforts consistent with past practices and policies to (i) preserve intact their
present business organization, (ii) maintain the properties in good operating
condition, (iii) keep available the services of their present officers,
employees and contractors (except with respect to officers, employees or
contractors that will not be retained by Parent) and (iv) preserve their
relationships with customers, suppliers, licensors, licensees and others with
which they have business dealings. Except as otherwise permitted under this
Agreement, the Company shall manage its working capital in the ordinary course
of business, consistent with past business practices or as otherwise mutually
determined by Parent and the Company. Without limiting the generality of the
foregoing, from the date hereof until the Effective Time, without the prior
written consent to Parent, the Company shall not and shall not permit any of its
Subsidiaries to:

 

(a) adopt or propose any change to its certificate of incorporation or bylaws,
other than as specifically permitted or contemplated by this Agreement;

 

(b) except for the issuance of Shares upon the exercise of Company Stock Options
or Warrants outstanding as of the date of this Agreement in accordance with
their terms or the conversion of its currently outstanding Preferred Stock, the
proposed repricing of currently vested stock options (the “Repricing”) as set
forth on Schedule 6.01(b), grants to new employees set

 

35



--------------------------------------------------------------------------------

forth on Schedule 6.01(e)(iv) using guidelines provided by Parent and the
Additional Options (other than grants to new employees), issue, sell, pledge,
dispose of, grant, encumber, or authorize the issuance, sale, pledge,
disposition, grant or encumbrance of, (i) any shares of its capital stock of any
class, or any options, warrants, convertible securities or other rights of any
kind to acquire any shares of such capital stock, or any other ownership
interest (including, without limitation, any phantom interest), of the Company
or its Subsidiaries, or (ii) any material assets of the Company or any
Subsidiary;

 

(c) declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to any of its capital stock
other than accrued but unpaid dividends with respect to the Redeemable
Preferred;

 

(d) reclassify, combine, split, subdivide or redeem, purchase, repurchase or
otherwise acquire, directly or indirectly, any of its capital stock;

 

(e) (i) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) any interest in any corporation, partnership,
other business organization or any division thereof or any assets;

 

(ii) incur any indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise as an accommodation become
responsible for, the obligations of any person, or make any loans or advances,
except for indebtedness incurred in the ordinary course of business and
consistent with past practice not to exceed $1,000,000 (the “Loan Limit”) and
except as permitted by Section 6.09;

 

(iii) authorize or enter into any agreements or commitments with respect to any
capital expenditure in excess of $200,000 in the aggregate;

 

(iv) hire, employ, contract or enter into any agreement with any new employees
or independent contractors other than (x) with respect to replacement of
existing employees, and (y) as set forth in Schedule 6.01(e)(iv);

 

(v) shorten or lengthen the customary payment terms or other terms of any
contracts with customers;

 

(vi) incur any other liabilities other than in the ordinary course of business,
consistent with past practice;

 

(vii) enter into or amend any contract, agreement, commitment or arrangement
that, if fully performed, would not be permitted under this Section 6.01(e).

 

(f) increase the compensation payable or to become payable to its officers or
employees, or grant any severance or termination pay to, or enter into any
employment or severance agreement with, any director, officer or other employee
of the Company or any of its Subsidiaries, or establish, adopt, enter into or
amend any collective bargaining, bonus, profit sharing, thrift, compensation,
stock option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer or employee, provided
that, (i) the Company may grant bonuses to be paid in connection with the
transactions contemplated by this Agreement as set forth in the side letter
dated the date hereof from the Company to Parent, (ii) the Company may provide
additional compensation or severance to certain employees of the

 

36



--------------------------------------------------------------------------------

Company as identified in Schedule 6.01(f) provided that each such employee
executes a general release in a form reasonably satisfactory to Parent and (iii)
the Repricing;

 

(g) enter into any licensing, distribution, sponsorship, advertising, merchant
program or other similar contracts, agreements, or obligations, other than
end-user license and maintenance contracts and agreements with customers in the
ordinary course of business consistent with past practice;

 

(h) transfer or license to any person or entity or otherwise extend, amend or
modify in any material respect any Intellectual Property Rights of the Company,
other than such items as are done in the ordinary course of business consistent
with past practice;

 

(i) (A) take any action to cause, or fail to take any material action to
prevent, the accelerated vesting and exercisability of the Company Stock Options
except as provided herein, by the terms of such Company Stock Options or the
employment agreement or arrangements of the employee disclosed to Parent or (B)
otherwise amend any Company Stock Option to reduce the exercise price thereof
except in connection with the Repricing;

 

(j) take any action, other than actions in the ordinary course of business and
consistent with past practice, with respect to accounting policies or procedures
except for any such action required by a concurrent change in GAAP;

 

(k) merge or consolidate with any other Person;

 

(l) sell, lease, license or otherwise dispose of any material subsidiary or
material amount of assets, securities or property except pursuant to existing
contracts or commitments which have been disclosed to Parent;

 

(m) enter into any lease, contract or agreement with regard to real property
other than (i) renewals of existing leases on a month to month basis on terms
similar to such existing leases and (ii) new month to month leases for sales
offices entered into in the ordinary course consistent with past practices;

 

(n) enter into any non-compete agreement or other material restriction on any of
their respective businesses following the Effective Time;

 

(o) enter into any agreement or commitment the effect of which would be to grant
to a third party following the Merger any actual or potential right of license
of any material Intellectual Property Rights owned by the Company or any of its
Subsidiaries other than end-user customer contracts in the ordinary course of
business;

 

(p) permit any insurance policy naming it as a beneficiary or a loss payee to be
cancelled or terminated unless such insurance policy is replaced with a
substantially equivalent policy;

 

(q) take any action that would reasonably be expected to make any representation
and warranty of the Company hereunder inaccurate in any material respect at, or
as of any time prior to, the Effective Time or omit to take any action
reasonably expected to be necessary to prevent any such representation or
warranty from being inaccurate in any material respect at any such time; and

 

37



--------------------------------------------------------------------------------

(r) agree or commit to do any of the foregoing.

 

Section 6.02. Stockholder Approval. (a) The Company’s certificate of
incorporation shall be amended as set forth in Schedule 4.01(b) immediately
prior to the Effective Time. The Company has previously obtained all necessary
approvals by its Stockholders for such amendment.

 

(b) The Company shall cause a meeting of its Stockholders (the “Company
Stockholder Meeting”) to be duly called and held as soon as reasonably
practicable for approval and adoption of this Agreement and the Merger. The
Board of Directors of the Company shall recommend approval and adoption of this
Agreement and the Merger by the Company’s Stockholders. In connection with such
meeting, the Company will (i) promptly prepare and thereafter mail to the
Stockholders as promptly as reasonably practicable a proxy statement and all
other proxy materials required by law for such meeting (the “Proxy Materials”),
(ii) use all commercially reasonable efforts to obtain all necessary approvals
by its Stockholders of this Agreement and the transactions contemplated hereby
and (iii) otherwise comply with all applicable legal requirements. The Company
may, in lieu of holding the Company Stockholder Meeting, obtain the requisite
approval of its Stockholders by written consent.

 

Section 6.03. No Solicitation; Other Offers. (a) Neither the Company nor any of
its Subsidiaries shall, nor shall the Company or any of its Subsidiaries
authorize, and the Company and its Subsidiaries shall use all reasonable efforts
to prevent, any of its or their officers, directors, employees, investment
bankers, attorneys, accountants, consultants or other agents or advisors to,
directly or indirectly, (i) solicit, initiate or take any action to facilitate
or encourage the submission of any Acquisition Proposal, (ii) enter into or
participate in any discussions or negotiations with, furnish any non-public
information relating to the Company or any of its Subsidiaries (other than as to
the existence of these provisions) or afford access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries to, otherwise
knowingly cooperate in any way with, or knowingly assist, participate in,
facilitate or encourage any effort by any Third Party to make an Acquisition
Proposal, or (iii) enter into any agreement with respect to an Acquisition
Proposal.

 

(b) Notwithstanding the foregoing, the Board of Directors of the Company,
directly or indirectly through advisors, agents or other intermediaries, may (i)
engage in negotiations or discussions with any Third Party that, without prior
solicitation by or negotiation with the Company, has made a bona fide
Acquisition Proposal that the Board of Directors of the Company has in good
faith concluded (following consultation with its outside legal counsel and its
financial advisor), is a Superior Proposal and is from a person reasonably
capable of consummating such Acquisition Proposal, (ii) furnish to such Third
Party nonpublic information relating to the Company or any of its Subsidiaries
pursuant to an appropriate confidentiality agreement (a copy of which shall be
provided for informational purposes only to Parent), (iii) following receipt of
such Superior Proposal, fail to make, withdraw, or modify in a manner adverse to
Parent its recommendation to its stockholders referred to in Section 6.02 hereof
(“Change of Recommendation”) and/or (iv) take any action that any court of
competent jurisdiction orders the Company to take, but in each case referred to
in the foregoing clauses (i) through (iv) only if the Board of Directors of the
Company determines in good faith, after consulting with outside legal counsel to
the Company, that it is required to take such action in order to comply with its
fiduciary duties under applicable law.

 

(c) The Board of Directors of the Company shall not take any of the actions
referred to in clauses (i) through (iv) of the preceding subsection unless the
Company shall have delivered to

 

38



--------------------------------------------------------------------------------

Parent a prior written notice advising Parent that it intends to take such
action, and the Company shall continue to advise Parent of any material
developments after taking such action. In addition, the Company shall notify
Parent promptly (but in no event later than 24 hours) after receipt by the
Company (or any of its advisors) of any Acquisition Proposal, any indication
that a Third Party is considering making an Acquisition Proposal or of any
request for information relating to the Company or any of its Subsidiaries or
for access to the business, properties, assets, books or records of the Company
or any of its Subsidiaries by any Third Party that may be considering making, or
has made, an Acquisition Proposal. The Company shall provide such notice orally
and in writing and shall identify the Third Party making, and the material terms
and conditions of, any such Acquisition Proposal, indication or request. The
Company shall keep Parent fully informed, on a reasonably current basis, of the
status and material details of any such Acquisition Proposal, indication or
request. The Company shall, and shall cause its Subsidiaries and the advisors,
employees and other agents of the Company and any of its Subsidiaries to, cease
immediately and cause to be terminated any and all existing activities,
discussions or negotiations, if any, with any Third Party conducted prior to the
date hereof with respect to any Acquisition Proposal and shall use all
commercially reasonable efforts to cause any such Party (or its agents or
advisors) in possession of confidential information about the Company that was
furnished by or on behalf of the Company to return or destroy all such
information.

 

(d) Notwithstanding anything to the contrary contained in this Agreement, unless
this Agreement shall be terminated in accordance with its terms, (i) the Company
shall be obligated to call, give notice of, convene and hold the Company
Stockholders’ Meeting regardless of the commencement, disclosure, announcement
or submission to it of any Acquisition Proposal or of any Change of
Recommendation, and (ii) the Company shall not submit to the vote of its
stockholders any Acquisition Proposal, or propose to do so until after the
Company Stockholder meeting or the termination of this Agreement.

 

Section 6.04. Access to Information. From the date hereof until the Effective
Time and subject to applicable law and the Letter Agreement dated as of May 27,
2003 between the Company and Parent (the “Letter Agreement”), the Company shall
(i) give Parent, its counsel, financial advisors, auditors and other authorized
representatives reasonable access (during normal business hours and upon
reasonable notice) to the offices, properties, books, work papers, assets,
contracts and records of the Company and the Subsidiaries (including access to
perform physical examinations, (ii) furnish to Parent, its counsel, financial
advisors, auditors and other authorized representatives such financial and
operating data created by the Company in the ordinary course of its business and
other information as such Persons may reasonably request and (iii) instruct the
employees, counsel, financial advisors, auditors and other authorized
representatives of the Company and its Subsidiaries to cooperate with Parent in
its investigation of the Company and its Subsidiaries. The Company agrees to
provide to Parent and its accountants, counsel and other representatives copies
of internal financial statements (including returns and supporting
documentation), when available, upon request as promptly as practicable
consistent with the Company’s past practice. Any investigation pursuant to this
Section shall be conducted in such manner as not to interfere unreasonably with
the conduct of the business of the Company and its Subsidiaries. No information
or Knowledge obtained by Parent in any investigation pursuant to this Section
shall affect or be deemed to modify any representation or warranty made by the
Company hereunder.

 

Section 6.05. Tax Matters. Without the prior written consent of Parent, none of
the Company or any of its Subsidiaries shall, to the extent it may affect or
relate to the Company or any Subsidiary, make or change any Tax election, change
any annual Tax accounting period, adopt or change any method of Tax accounting,
file any amended Return, enter into any closing

 

39



--------------------------------------------------------------------------------

agreement, settle any Tax claim, audit or assessment, surrender any right to
claim a Tax refund, offset or other reduction in Tax liability, consent to any
extension or waiver of the limitations period applicable to any Tax claim or
assessment or take or omit to take any other action, if any such action or
omission would have the effect of materially increasing the Tax liability or
materially reducing any Tax Asset of the Company, any of its Subsidiaries,
Parent or any Affiliate of Parent.

 

Section 6.06. 401(k). The Company shall terminate, effective as of the day
immediately preceding the Effective Time, any and all 401(k) plans sponsored or
maintained by the Company or any of its Subsidiaries unless Parent provides
written notice to the Company prior to the Effective Time that any such 401(k)
plan shall not be terminated. At the Closing, Parent shall receive from the
Company evidence that the Company’s 401(k) plan(s) have been terminated pursuant
to resolutions of the Company’s or any of its Subsidiaries’ Board of Directors
(the form and substance of such resolutions shall be subject to review and
reasonable approval of Parent), effective as of the day immediately preceding
the Effective Time.

 

Section 6.07. Notices of Certain Events. The Company shall promptly notify
Parent of:

 

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(b) any notice or other communication from any governmental or regulatory agency
or authority in connection with the transactions contemplated by this Agreement;
and

 

(c) any actions, suits, claims, investigations or proceedings commenced or, to
its Knowledge, threatened against, relating to or involving or otherwise
affecting the Company or any of its Subsidiaries that, if pending on the date of
this Agreement, could have been required to have been disclosed pursuant to
Section 4.12, Section 4.15, Section 4.16, Section 4.19 or Section 4.23, as the
case may be, or that relate to the consummation of the transactions contemplated
by this Agreement.

 

Section 6.08. Consents; Good Standings. The Company shall use all commercially
reasonable efforts to obtain the consents, waivers, assignments and approvals as
may be required from third parties in connection with the transactions
contemplated hereby, including without limitation those listed on Schedule 6.08.
The Company shall use all commercially reasonable efforts to obtain good
standing in each jurisdiction listed in Schedule 4.01(a), and to qualify to do
business and obtain good standing in the State of Washington.

 

Section 6.09. Company Cash. No later than two Business Days prior to the
Effective Time, the Company shall notify Parent in writing of its estimate of
the Company Cash to be held by the Company immediately prior to the Effective
Time. To the extent that the additional compensation and severance payments paid
or to be paid to employees as set forth on Schedule 6.01(f) exceed the sum of
the Company Cash as of the Effective Time plus the Loan Limit, the Company shall
be required either (i) to reduce such additional compensation and severance
payments to an amount equal to the sum of the Company Cash at the Effective Time
plus the Loan Limit or (ii) to incur additional indebtedness above the Loan
Limit up to an amount sufficient to pay such additional compensation and
severance payments (the amount of such additional indebtedness above the Loan
Limit is referred to as the “Excess Borrowing”);

 

40



--------------------------------------------------------------------------------

provided, however, that the Merger Cash shall be reduced by the amount of such
Excess Borrowing.

 

Section 6.10. Excise Tax Matters. Prior to the Effective Time, the Company shall
endeavor to obtain the approval of more than 75% of disinterested Stockholders
with respect to all potential 280G benefits that are or may be payable to any
disqualified individual in connection with or as a result of the Merger.

 

Section 6.11. Capitalization Information. The Company shall deliver to Parent on
a date that is two Business Days prior to the Effective Time a complete and
accurate schedule as of such date of delivery certified by the Company that sets
forth as of such date and at the Effective Time, a complete and accurate
schedule as of the Effective Time certified by the Company that sets forth as of
the Effective Time, in each case, the following: (i) the Outstanding Series A
Preferred, (ii) the Outstanding Series B Preferred, (iii) the Outstanding Series
B-1 Preferred, (iv) the Outstanding Redeemable Preferred, (v) the Outstanding
Common, (vi) the number of vested Outstanding Options, (vii) the number of
unvested Outstanding Options, (viii) the average exercise price of the vested
and unvested Outstanding Options, (ix) the name of the holder of each
Outstanding Option, the grant date and number of shares of Company Common Stock
subject to such option, the exercise price of such option, the vesting schedule
for such option, including the extent vested to the Effective Time and whether
and to what extent the exercisability of such option will be accelerated as a
result of the consummation of the transactions contemplated by this Agreement
(indicating the circumstances that may cause such acceleration), and the date on
which such option expires, and (x) the name of the holder of any Company Common
Stock subject to vesting, the number of shares of Company Common Stock subject
to vesting and the vesting schedule for such Company Common Stock, including the
extent vested to the Effective Time and whether and to what extent the vesting
of such shares of Company Common Stock will be accelerated as a result of the
consummation of the transactions contemplated by this Agreement (indicating the
circumstances that may cause such acceleration). The Company will make available
to Parent, prior to the Effective Time, a copy of each stock option agreement,
each restricted stock agreement and all other agreements pursuant to which the
Company has granted Company Stock Options, Company Common Stock or any other
type of award under the Option Plan or such other documentation of such
agreements as is reasonably satisfactory to Parent. The Company shall use all
commercially reasonable efforts to ensure satisfaction of all obligations under
the Voting Agreements by the Stockholders parties thereto, including full
exercise of any Warrants held by such Stockholders.

 

Section 6.12. Stock Options. Subject to receipt of approval by the stockholders
of the Company to any required increase in the number of shares reserved under
the Company’s Stock Option Plan, the Company agrees to grant Additional Options
to such employees of the Company and in such amounts as requested by Parent.

 

ARTICLE 7

COVENANTS OF PARENT

 

Parent agrees that:

 

Section 7.01. Obligations Of Merger Subsidiary I. Parent will take all action
necessary to cause Merger Subsidiary I to perform its obligations under this
Agreement and to consummate the Merger on the terms and conditions set forth in
this Agreement.

 

41



--------------------------------------------------------------------------------

Section 7.02. Benefits; Prior Service; Section 16. (a) From and after the
Effective Time, the Company’s employees who continue employment with Parent or
its subsidiaries shall be provided with employee benefits that, in the
aggregate, are substantially comparable to those provided to employees of Parent
who are similarly situated. Parent shall cause such employees of the Company and
its subsidiaries to be credited with service with the Company and each of its
subsidiaries for purposes of eligibility and vesting under each employee benefit
plan maintained by Parent or its subsidiaries after the Effective Time to the
extent of their service with the Company. To the extent permitted by the terms
of Parent’s plans, Parent shall cause any and all pre-existing condition
limitations, eligibility waiting periods and evidence of insurability
requirements under any group health plans to be waived with respect to such
Company employees and their eligible dependents, to the extent such limitations,
waiting periods or evidence would not have applied under the Company plan, and
shall provide them with credit for any co-payments, deductibles, and offsets (or
similar payments) prior to the Effective Time for purposes of satisfying any
applicable deductible, out-of-pocket, or similar requirements under any employee
benefit plans of Parent in which they are eligible to participate after the
Effective Time.

 

(b) The Board of Directors of Parent, or a committee of two or more Non-Employee
Directors thereof (as such term is defined for purposes of Rule 16b-3 under the
Exchange Act), and provided that the Company delivers to Parent the Section 16
Information (as defined below) in a timely fashion, shall adopt resolutions
prior to the Effective Time of the Merger, providing that the acquisition by the
Parent Insiders (as defined below) of Parent Common Stock and Parent Options, in
each case pursuant to the transactions contemplated hereby, are intended to be,
to the extent legally permissible, exempt from liability under Section 16(b) of
the Exchange Act. Such resolutions shall comply with the approval conditions of
Rule 16b-3 under the Exchange Act and no-action letters issued thereunder for
purposes of such Section 16(b) exemption. “Parent Insiders” shall mean those
officers and directors of Company who will be subject to the reporting
requirement of Section 16(b) of the Exchange Act with respect to Parent
following the Effective Time of the Company. “Section 16 Information” shall mean
information regarding the Company Insiders, the number of shares of Company
capital stock held by each such Company Insider and expected to be exchanged for
Parent Common Stock in connection with the Company Merger, and the number and
description of the Company Options held by each such Company Insider and
expected to be converted into option to purchase Parent Common Stock in
connection with the Merger.

 

Section 7.03. Indemnification; Insurance. (a) From and after the Effective Time,
Parent will cause the Surviving Corporation to fulfill and honor in all respects
the obligations of Company (or any predecessor corporation) pursuant to (i) each
indemnification agreement between Company and its directors or officers in
effect immediately prior to the Effective Time (the “Indemnified Parties”) and
(ii) any indemnification provision under the Company’s certificate of
incorporation and bylaws as in effect on the date hereof. The certificate of
incorporation and bylaws of the Surviving Corporation will contain provisions
with respect to exculpation and indemnification that are at least as favorable
to the Indemnified Parties as those contained in the Company’s certificate of
incorporation and bylaws as in effect on the date hereof, which provisions will
not be amended, repealed or otherwise modified for a period of six years from
the Effective Time in any manner that would adversely affect the rights
thereunder of any Indemnified Party or of individuals who, immediately prior to
the Effective Time, were employees or agents of Company, unless such
modification is required by law.

 

(b) For a period of six years after the Effective Time, Parent will cause the
Surviving Corporation to maintain in effect, directors’ and officers’ liability
insurance covering those persons who are currently covered by the Company’s
directors’ and officers’ liability insurance

 

42



--------------------------------------------------------------------------------

policy on terms comparable to those applicable to the current directors and
officers of the Company; provided, however, that in no event will the Surviving
Corporation be required to expend in excess of 150% of the annual premium
currently paid by Company for such coverage (the “Current Annual Premium
Amount”) (but shall in any event provide and maintain such coverage as is
available for such 150% of such annual premium). The Current Annual Premium
Amount is set forth in Schedule 4.20 of the Company Disclosure Schedule.

 

(c) The provisions of this Section shall survive consummation of the Merger and
are (i) intended to be for the benefit of, and will be enforceable by, each of
the Indemnified Parties and (ii) in addition to, and not in substitution for,
any other rights to indemnification or contribution that any such Indemnified
Party may have by contract or otherwise.

 

Section 7.04. Listing Notifications. Parent shall timely prepare and submit to
Nasdaq any notice or other document or instrument required to be filed with or
submitted to Nasdaq with respect to the shares of Parent Common Stock issuable
in connection with the Merger prior to the Effective Time.

 

Section 7.05. Form S-8. Parent agrees to file with the SEC as soon as
practicable following the Effective Time (but in no event later than 15 Business
Days after the Effective Time) a registration statement on Form S-8 under the
Securities Act covering, to the extent applicable, the shares of Parent Common
Stock to be issued upon the exercise of Company Stock Options of the Company
assumed by Parent. Parent agrees to cause shares of Parent Common Stock to be
issued upon exercise of Company Stock Options of the Company assumed by Parent
to be authorized for listing on the national securities exchange on which the
Parent Common Stock is listed.

 

Section 7.06. Material Announcements. Parent shall not plan or, except as may be
required by applicable law or any listing agreement with or regulations of any
national securities exchange, Parent shall not make a Material Announcement
within two Business Days after the Effective Time other than any such
announcement with respect to this Agreement and the transactions contemplated
hereby.

 

ARTICLE 8

COVENANTS OF PARENT AND THE COMPANY

 

The parties hereto agree that:

 

Section 8.01. Reasonable Efforts. Subject to the terms and conditions of this
Agreement, Company and Parent will use all commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated hereby, to obtain all necessary
waivers, consents and approvals, to effect all necessary registrations and
filings and to remove any injunctions or other impediments or delays, legal or
otherwise, in order to consummate and make effective the transactions
contemplated by this Agreement for the purpose of securing to the parties hereto
the benefits contemplated by this Agreement; provided, however, that Parent
shall not be legally required to agree to any divestiture by Parent or any of
Parent’s Subsidiaries or Affiliates or by the Company or any of its Subsidiaries
or Affiliates of shares of capital stock or of any business, assets or property
of Parent or its Subsidiaries or Affiliates or of the Company or its
Subsidiaries or Affiliates, or the imposition of any material limitation on the

 

43



--------------------------------------------------------------------------------

ability of any of them to conduct their businesses or to own or exercise control
of such assets, properties and stock. In furtherance and not in limitation of
the foregoing, if required, each of Parent and Company agrees to make an
appropriate filing of a Notification and Report Form pursuant to the HSR Act
with respect to the transactions contemplated hereby as promptly as practicable
and in any event within ten Business Days of the date hereof and to supply as
promptly as practicable any additional information and documentary material that
may be requested pursuant to the HSR Act and to take all other actions necessary
to cause the expiration or termination of the applicable waiting periods under
the HSR Act as soon as practicable. Each of Parent and the Company shall use all
commercially reasonable best efforts to resolve such objections, if any, as may
be asserted by any Governmental Entity with respect to the transactions
contemplated by this Agreement under the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and
any other federal, state or foreign statutes, rules, regulations, orders or
decrees that are designed to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade.

 

Section 8.02. Certain Filings. The Company and Parent shall cooperate with one
another (i) in determining whether any action by or in respect of, or filing
with, any governmental body, agency, official, or authority is required, or any
actions, consents, approvals or waivers are required to be obtained from parties
to any material contracts, in connection with the consummation of the
transactions contemplated by this Agreement and (ii) in using all commercially
reasonable efforts to take such actions or make any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers.

 

Section 8.03. Public Announcements. Parent and the Company will consult with
each other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and, except as
may be required by applicable law or any listing agreement with any national
securities exchange, will not issue any such press release or make any such
public statement prior to such consultation.

 

Section 8.04. Further Assurances. At and after the Effective Time, the officers
and directors of the Surviving Corporation will be authorized to execute and
deliver, in the name and on behalf of the Company or Merger Subsidiary I, any
deeds, bills of sale, assignments or assurances and to take and do, in the name
and on behalf of the Company or Merger Subsidiary I, any other actions and
things to vest, perfect or confirm of record or otherwise in the Surviving
Corporation any and all right, title and interest in, to and under any of the
rights, properties or assets of the Company acquired or to be acquired by the
Surviving Corporation as a result of, or in connection with, the Merger.

 

Section 8.05. Notification Of Certain Matters. Each party shall give prompt
notice to the other parties hereto of (i) the occurrence or non-occurrence of
any event, the occurrence or non-occurrence of which is likely to cause any
representation or warranty of such party contained in this Agreement to be
untrue or inaccurate in any material respect at or prior to the Effective Time,
(ii) any failure in any material respect of such party to comply with or satisfy
in any material respect any covenant, condition or agreement to be complied with
or satisfied by it hereunder, (iii) any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement, (iv) any notice
or other communication from any governmental or regulatory agency or authority
in connection with the transactions contemplated by this Agreement, and (v) any
actions, suits, claims, investigations or proceedings commenced or, to its
Knowledge threatened against, relating to or involving or otherwise affecting
the Company or any of its Subsidiaries

 

44



--------------------------------------------------------------------------------

that, if pending on the date of this Agreement, would have been required to have
been disclosed pursuant to Section 4.12 or that relate to the consummation of
the transactions contemplated by this Agreement; provided, however, that the
delivery of any notice pursuant to this Section shall not limit or otherwise
affect any remedies available to the party receiving such notice; and provided
further, however, that no disclosure by the Company pursuant to this Section
8.05 shall be deemed to amend or supplement any Schedule hereto or prevent or
cure any misrepresentations, breach of warranty or breach of covenant.

 

Section 8.06. California Permit; Registered Offering. (a) As promptly as
practicable after the execution of this Agreement, Parent shall prepare the
necessary documents and apply to obtain a California Permit so that the issuance
of the Parent Common Stock in the Merger shall be exempt from registration under
the 1933 Act, by virtue of the exemption from registration contained in Section
3(a)(10) thereof; provided, however, that Parent shall use all commercially
reasonable efforts to prepare and file the application to obtain a California
Permit within 15 days after the later of (i) execution of this Agreement and
(ii) the date on which the Company has furnished to Parent materials in
conformity with the requirements of such application. The Company shall
cooperate with, and provide information to, Parent in connection with Parent’s
application for the California Permit, including such Proxy Materials, financial
statements and other information with respect to the Company as are required to
be filed therewith. The Company and Parent will respond to any comments from the
California Commissioner of Corporations and use all commercially reasonable
efforts to have the California Permit granted as soon as practicable after such
filing. None of the information supplied by the Company to Parent, the
California Commissioner of Corporations or any representative thereof in
connection with the California Permit application or any other document prepared
to comply with federal or state securities laws shall contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading. None of the
information supplied by Parent to the Company, the California Commissioner of
Corporations or any representative thereof in connection with the California
Permit application or any other document prepared to comply with federal or
state securities laws shall contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading.

 

(b) If a California Permit cannot be issued for any reason, or is not issued on
or before the date that is 75 days after the date of the initial filing of the
application to obtain a California Permit, then the parties hereto shall take
all action necessary to permit the delivery of Parent Common Stock pursuant to
the Merger to be accomplished by means of registration of such Parent Common
Stock on a Registration Statement on Form S-4 (or another appropriate form) (the
“Registration Statement”) under the 1933 Act. If the Parent Common Stock will be
issued pursuant to an effective Registration Statement, each of Parent and the
Company shall cooperate to prepare and file, and Parent shall prepare and file,
the Registration Statement with the SEC as promptly as is reasonably practicable
and each of Parent and the Company shall cooperate to, and shall, use all
commercially reasonable efforts to have the Registration Statement declared
effective by the SEC as promptly as practicable and to maintain the
effectiveness of the Registration Statement through the Effective Time. Parent
shall advise the Company promptly after it receives notice of (i) the
Registration Statement being declared effective or any supplement or amendment
thereto being filed with the SEC, (ii) the issuance of any stop order in respect
of the Registration Statement, and (iii) the receipt of any correspondence,
comments or requests from the SEC in respect of the Registration Statement. Each
of Parent and Company shall also cooperate to, and shall, take such other
reasonable actions (other than qualifying to do business in any jurisdiction in
which it is not so qualified) required to be taken under any

 

45



--------------------------------------------------------------------------------

applicable state securities laws in connection therewith. Parent will pay all
customary expenses in connection with the Registration Statement, including,
without limitation, registration fees, legal and accounting fees, listing fees,
transfer agent fees and printing and mailing costs related to the Registration
Statement. None of the information supplied by the Company to Parent for
inclusion in the Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading. None of the information supplied by Parent for
inclusion in the Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading. The Registration Statement and prospectus included
therein shall comply as to form with the provisions of the 1933 Act.

 

Section 8.07. Tax Free Reorganization. The parties intend to adopt this
Agreement and the Merger as a plan of reorganization under Section 368 of the
Code. If (a) Parent receives written notice from the Company on the Closing Date
that the Sellers intend to treat the Merger and the Second Merger as a
reorganization under Section 368 of the Code and (b) either (X) the Company
receives an opinion from Fenwick & West LLP to the effect that the Merger and
Second Merger will be treated as a reorganization under Section 368 of the Code
or (Y) Parent determines, in good faith, that there is a reasonable basis for
such treatment, then (i) the parties shall not take any position on any tax
return inconsistent with this Section 8.07 and (ii) from and after the Effective
Time, neither Parent, Sub nor the Company shall take any action that could
reasonably be expected to cause the Mergers not to be treated as a
reorganization within the meaning of Section 368 of the Code.

 

Section 8.08. Stock Certificates. Parent shall have certificates evidencing the
Parent Common Stock payable to those Stockholders that have so requested
available for delivery at the Closing, subject to such Stockholder completing
any letter of transmittal or stock transfer documentation with respect to the
shares of Company Common Stock or Preferred Stock held by such Stockholder.

 

ARTICLE 9

CONDITIONS TO THE MERGER

 

Section 9.01. Conditions to Obligations of Each Party. The obligations of each
party to this Agreement to consummate the Merger are subject to the satisfaction
at or prior to the Effective Time of the following conditions:

 

(a) This Agreement and the Merger shall have been approved and adopted by the
Stockholders in accordance with Delaware Law and California Law and the
Company’s certificate of incorporation.

 

(b) No provision of any applicable law or regulation and no judgment,
injunction, order or decree issued by any court or governmental body having
competent jurisdiction shall prohibit the consummation of the Merger.

 

(c) All actions by or in respect of, or filings with, any governmental body,
agency, official or authority, domestic, foreign or supranational, required to
permit the consummation of the Merger shall have been taken, made or obtained.

 

46



--------------------------------------------------------------------------------

(d) No claim, action, suit, arbitration, inquiry, proceeding or investigation by
or before any United States, federal, state or local or any foreign government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal or judicial or arbitral body (each, a “Governmental
Authority”) shall have been threatened by, or commenced before, any Governmental
Authority against either the Company or Parent, seeking to restrain or
materially and adversely alter the transactions contemplated hereby which is
reasonably likely to render it impossible or unlawful to consummate the
transactions contemplated by this Agreement or which could reasonably be
expected to have a Material Adverse Effect on the Company or Parent.

 

(e) There shall not be instituted or pending any action or proceeding (or any
investigation or other inquiry that would reasonably be expected to result in
such action or proceeding) before any Governmental Authority, or by any other
Person, domestic, foreign or supranational, before any court or governmental
authority or agency of competent jurisdiction, domestic, foreign or
supranational, seeking to restrain, prohibit or otherwise interfere with the
ownership or operation by Parent or any of its Subsidiaries of all or any
material portion of the business or assets of the Company or any of its
Subsidiaries or of Parent or any of its Subsidiaries, or to compel Parent or any
of its Subsidiaries or Affiliates to dispose of or hold separate all or any
material portion of the business or assets of the Company or any of its
Subsidiaries, or of Parent or any of its Subsidiaries.

 

(f) Any applicable waiting period under the HSR Act relating to the transactions
contemplated hereby shall have expired or been terminated.

 

(g) The issuance of the shares of Parent Common Stock in the Merger shall either
be exempt from registration pursuant to the exemption contained in Section
3(a)(10) of the 1933 Act or be registered under the 1933 Act.

 

Section 9.02. Conditions to the Obligations of Parent and Merger Subsidiary I.
The obligations of Parent and Merger Subsidiary I to consummate the Merger are
subject to the satisfaction of the following further conditions, any of which
may be waived, in writing, exclusively by Parent:

 

(a) The representations and warranties of the Company set forth in this
Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect or any similar standard or
qualification, shall be true and correct at and as of the Effective Time as if
made at and as of such date (except for representations and warranties which
address matters only as of a specified date, which representations and
warranties shall be true and correct with respect to the specified date), except
where the failure of such representations and warranties to be true and correct
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. Parent and Merger Subsidiary I shall have
received a certificate signed by the Chief Executive Officer and Chief Financial
Officer of the Company to the foregoing effect.

 

(b) The Company shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement to be performed or
complied with by it at or prior to the Effective Time and the Stockholders
parties to the Voting Agreements shall have performed or complied in with all
agreements and covenants required by the Voting Agreements to be performed or
complied with by them at or prior to the Effective Time. Parent and Merger
Subsidiary I shall have received a certificate signed by the Chief Executive
Officer and Chief Financial Officer of the Company to the foregoing effect.

 

47



--------------------------------------------------------------------------------

(c) Parent shall have received an opinion of Fenwick & West LLP, counsel to the
Company, dated the Effective Time in substantially the form attached hereto as
Exhibit E. In rendering such opinion, such counsel may rely upon certificates of
public officers, as to matters governed by the laws of jurisdictions other than
Delaware, California or the Federal laws of the United States of America, upon
opinions of counsel reasonably satisfactory to Parent, and, as to matters of
fact, upon certificates of officers of the Company or any of its Subsidiaries,
copies of which opinions and certificates shall be contemporaneously delivered
to Parent.

 

(d) The Company shall have received all consents, authorizations or approvals
from the governmental agencies referred to in Section 4.03, in each case in form
and substance reasonably satisfactory to Parent, and no such consent,
authorization or approval shall have been revoked.

 

(e) The Voting Agreements executed and delivered to Parent by the individuals
listed on Annex A hereto shall be in full force and effect immediately prior to
the Effective Time, and each of the Non-Competition and Non-Solicitation
Agreements executed and delivered to Parent by the individuals listed on Annex B
on the date of this Agreement hereto shall be in full force and effect
immediately prior to the Effective Time.

 

(f) Parent shall have received certified certificate of incorporation and
bylaws, and good standing certificates in respect of the Company and its
Subsidiaries and certified board resolutions in respect of the transactions
contemplated hereby, all in form and substance reasonably satisfactory to
Parent.

 

(g) The amendments to the Company’s certificate of incorporation as set forth in
Schedule 4.01(b) shall have been filed with the Secretary of State of the State
of Delaware and shall be in full force and effect.

 

(h) Parent shall have received a certificate signed by the Chief Financial
Officer of the Company setting forth the Transaction Expenses incurred with
respect to this Agreement and the transactions contemplated hereby. The Company
and Company’s legal counsel, auditors, investment bankers and financial advisors
shall have agreed to the amounts set forth in such certificate. Any additional
Transaction Expenses exceeding the amounts set forth in such certificate shall
be considered a Loss pursuant to Section 10.02 and shall be paid out of the
Escrow Fund in accordance with the provisions set forth in Section 10.02.

 

(i) The Company shall have delivered a certification pursuant to Treasury
Regulations Sections 1.897-2(h) and 1.1445-2(c), signed by the Company and dated
not more than 30 days prior to the Effective Time to the effect that the Company
is not nor has it been within 5 years of the date of the certification a “United
States real property holding corporation” as defined in Section 897 of the Code.

 

(j) No Material Adverse Effect on the Company shall have occurred since the date
hereof and be continuing.

 

(k) The Company shall have obtained each consent identified in Schedule 6.08
hereto.

 

(l) Dissenting Shares shall comprise not more than 7.5% of the Shares
outstanding immediately prior to the Effective Time.

 

48



--------------------------------------------------------------------------------

(m) The outstanding loans to the employees and officers of the Company set forth
on Schedule 9.02(m) shall have been repaid prior to or at the Effective Time.

 

(n) Parent shall have received a certificate signed by the Chief Financial
Officer of the Company setting forth the Company Cash held by the Company on the
day prior to the Effective Time.

 

Section 9.03. Conditions to Obligations of the Company. The obligation of the
Company to consummate the Merger is subject to the satisfaction of the following
further conditions, any of which may be waived, in writing, exclusively by the
Company:

 

(a) The representations and warranties of Parent and Merger Subsidiary I set
forth in this Agreement, disregarding all qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect or any
similar standard or qualification, shall be true and correct at and as of the
Effective Time as if made at and as of such date, except where the failure of
such representations and warranties to be true and correct would not, singly or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Parent. The Company shall have received a certificate signed by a duly
authorized officer of Parent to the foregoing effect.

 

(b) Parent and Merger Subsidiary I shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Effective Time, and
the Company shall have received a certificate with respect to the foregoing
signed on behalf of Parent, with respect to the covenants of Parent, by a duly
authorized officer of Parent and a certificate with respect to the foregoing
signed on behalf of Merger Subsidiary I, with respect to the covenants of Merger
Subsidiary I, by a duly authorized officer of Merger Subsidiary I.

 

(c) The Company shall have received an opinion of Davis Polk & Wardwell, counsel
to Parent, dated the Effective Time, in substantially the form attached hereto
as Exhibit F. In rendering such opinion, such counsel may rely upon certificates
of public officers as to matters governed by the laws of jurisdictions other
than Delaware, California or the Federal laws of the United States of America,
upon opinions of counsel reasonably satisfactory to Parent, and, as to matters
of fact, upon certificates of officers of the Company or any of its
Subsidiaries, copies of which opinions and certificates shall be
contemporaneously delivered to Parent.

 

Section 9.04. Conditions to Obligations Of Parent And the Surviving Corporation
With Respect To The Second Merger.

 

(a) Parent and the Surviving Corporation shall not be required to consummate the
Second Merger unless Parent shall have received an opinion of Davis Polk &
Wardwell and the Company shall have received an opinion of Fenwick & West LLP,
each to the effect that, if the consummation of the Merger and the Second Merger
does not qualify as a reorganization under Section 368 of the Code, the
transactions would be treated for U.S. federal income tax purposes as a
“qualified stock purchase” of the Company’s stock by Parent within the meaning
of Section 338 of the Code followed by a liquidation of the Company under
Section 332 of the Code.

 

(b) Parent and the Surviving Corporation shall not be required to consummate the
Second Merger if Parent receives written consent from the Stockholders’
Representative not to consummate the Second Merger, which consent shall not be
unreasonably withheld.

 

49



--------------------------------------------------------------------------------

ARTICLE 10

SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION

 

Section 10.01. Survival Of Representation And Warranties. The Company’s
representations and warranties contained in this Agreement shall survive the
Effective Time until the first anniversary of the Effective Time; provided that
the representation and warranties set forth in Sections 4.02, 4.05, 4.13, 4.15
and 4.16(a)-(k) shall survive the Effective Time until the second anniversary of
the Effective Time. If written notice of a claim has been given in accordance
with Section 10.01(a) and (c) prior to the expiration of the applicable survival
period of the representations and warranties by the party seeking
indemnification to the party from whom indemnification is sought (which notice
shall indicate with reasonable specificity the amount and nature of the claim
and the representation on which it is based), then the relevant representations
and warranties shall survive as to such claim until such claim has been finally
resolved. All of Parent’s and Merger Subsidiary’s representations and warranties
contained herein or in any instrument delivered pursuant to this Agreement shall
terminate at the Effective Time.

 

Section 10.02. Indemnification. (a) Subject to Section 10.02(g), Parent and its
Affiliates (including, after the Effective Time, the Surviving Corporation and
its Subsidiaries), officers, directors, employees, agents, successors and
assigns (collectively, the “Parent Indemnified Parties”) shall be indemnified
and held harmless by the Stockholders of the Company, but solely out of the
Escrow Fund for (i) any and all liabilities (including, without limitation,
Taxes resulting from a breach of the provisions of Section 4.15), losses,
damages, claims, costs and expenses, interest, awards, judgments and penalties
(including, without limitation, reasonable attorneys’ and consultants’ fees and
expenses and including any such expenses incurred in connection with
investigating, defending against or settling any such claims) suffered or
incurred by them, including, without limitation, in connection with any action
brought or otherwise initiated by any of them arising out of or resulting from
the breach of any representation or warranty (without giving effect to any
qualification as to materiality or Material Adverse Effect contained therein in
determining the amount of any loss) made by the Company in this Agreement; and
(ii) any liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorneys’ fees), losses, damages, assessments,
settlements or judgments arising out of or incident to the matters described in
Schedules 10.02(a)(i) and 10.02(a)(ii) (the sum of (i) and (ii) a “Loss”),
provided, however that a Loss shall not include amounts actually received by the
Company in respect of insurance. The aggregate amount of Losses for which the
Parent Indemnified Parties may receive indemnification pursuant to this
Agreement shall not exceed the amount of the Escrow Fund.

 

(b) Any Parent Indemnified Party seeking indemnification from another party
hereto (the “Indemnifying Party”) under this Section shall give the Escrow Agent
and the Stockholders’ Representative, notice of any matter which such Parent
Indemnified Party has determined has given rise to a right of indemnification
under this Agreement promptly after the Parent Indemnified Party becomes aware
of such matter and, prior to the expiration of the applicable representations
and warranties as set forth in this Section 10.02, stating the amount of the
Loss incurred or that is reasonably anticipated to incur, and method of
computation thereof, containing a reference to the specific provisions of this
Agreement in respect of which such right of indemnification is claimed or arises
and specifying in reasonable detail the individual items of such Loss and the
nature of the claim to which such Loss relates; provided that the failure to
give such notice shall not in any way affect the indemnification obligations set
forth in this Article unless the Indemnifying Party is materially prejudiced by
such failure. All fees, expenses and Losses of the Parent Indemnified Party in
connection with any matter for which indemnity may

 

50



--------------------------------------------------------------------------------

be sought shall be reimbursed from the Escrow Account in accordance with the
Escrow Agreement.

 

(c) If the Stockholders’ Representative shall not have objected to the amount
claimed by the Parent Indemnified Party for indemnification from the Escrow Fund
with respect to any Loss in accordance with the procedures set forth herein and
in the Escrow Agreement and the Stockholders’ Representative and the Parent
Indemnified Party shall have, subsequent to the giving of such notice, mutually
agreed that the Parent Indemnified Party is entitled to indemnification from the
Escrow Fund for a specified amount and shall have so jointly notified the Escrow
Agent and the Escrow Agent shall have received joint written instructions from
the Stockholders’ Representative and the Parent Indemnified Party, the Escrow
Agent shall deliver to the Parent Indemnified Party funds from the Escrow Fund
in respect of any amount determined to be owed to the Parent Indemnified Party
under this Section in accordance with the Escrow Agreement.

 

(d) If the Stockholders’ Representative delivers notice of its disagreement as
to the indemnification requested by the Parent Indemnified Party from the Escrow
Fund (a “Contested Claim”), then such Contested Claim will be resolved by either
(i) a written settlement agreement executed by Parent and the Stockholders’
Representative and provided to the Escrow Agent or (ii) in the absence of such a
written settlement agreement within 30 days of such notice of disagreement, by
binding arbitration between the Stockholders’ Representative and Parent in
accordance with the terms and provisions of this Section 10.02 (d).

 

(e) Parent and Company agree that any Contested Claim will be submitted to
mandatory, final and binding arbitration before J.A.M.S./ENDISPUTE or its
successor (“J.A.M.S.”), pursuant to the United States Arbitration Act, 9 U.S.C.,
Section 1 et seq. and that any such arbitration will be conducted in Santa Clara
County, California. Either Parent or the Stockholders’ Representative may
commence the arbitration process called for by this Agreement by filing a
written demand for arbitration with J.A.M.S. and giving a copy of such demand to
each of the other parties to this Agreement. The arbitration will be conducted
in accordance with the provisions of J.A.M.S.’ Streamlined Arbitration Rules and
Procedures in effect at the time of filing of the demand for arbitration,
subject to the provisions of this Section 10.02(e). The parties will cooperate
with J.A.M.S. and with each other in promptly selecting an arbitrator from
J.A.M.S.’s panel of neutrals, and in scheduling the arbitration proceedings in
order to fulfill the provisions, purposes and intent of this Agreement. The
parties covenant that they will participate in the arbitration in good faith,
and that they will share in its costs in accordance with subparagraph (i) below.
The provisions of this Section 10.02(e) may be enforced by any court of
competent jurisdiction, and the party seeking enforcement will be entitled to an
award of all costs, fees and expenses, including attorneys’ fees, to be paid by
the party against whom enforcement is ordered. Judgment upon the award rendered
by the arbitrator may be entered in any court having competent jurisdiction.

 

(i) Parent on the one hand, and the Stockholders (through the Stockholders’
Representative), on the other hand, will bear the expense of deposits and
advances required by the arbitrator in equal proportions, but either party may
advance such amounts, subject to recovery as an addition or offset to any award.
The arbitrator will determine the party who is the prevailing party and the
party who is the non-prevailing party. The non-prevailing party will pay all
reasonable costs, fees and expenses related to the arbitration, including
reasonable fees and expenses of attorneys, accountants and other professionals
incurred by the prevailing party, the fees of each arbitrator and the
administrative fee of the arbitration proceedings. If such an award would result
in

 

51



--------------------------------------------------------------------------------

manifest injustice, however, the arbitrator may apportion such costs, fees and
expenses between the parties in such manner as the arbitrator deems just and
equitable.

 

(ii) Except as may be otherwise expressly provided herein, for any Contested
Claim submitted to arbitration, the burden of proof will be as it would be if
the claim were litigated in a judicial proceeding governed by Delaware law
exclusively.

 

(iii) Upon the conclusion of any arbitration proceedings hereunder, the
arbitrator will render findings of fact and conclusions of law and a final
written arbitration award (which with respect to monetary compensation for
damages (other than with respect to costs as set forth in clause (i)) shall not
exceed the amount of the claim) setting forth the basis and reasons for any
decision reached (the “Final Award”) and will deliver such documents to the
Stockholders’ Representative and Parent, together with a signed copy of the
Final Award. The Final Award will constitute a conclusive determination of all
issues in question, binding upon the Stockholders, the Stockholders’
Representative and Parent, and will include an affirmative statement to such
effect.

 

(iv) The Stockholders’ Representative, Parent and the arbitrator will conclude
each arbitration hereunder as promptly as possible for the Contested Claim being
arbitrated.

 

(v) The arbitrator chosen in accordance with these provisions will not have the
power to alter, amend or otherwise affect the terms of these arbitration
provisions or the provisions of this Agreement.

 

(f) In all matters relating to this Section, the Stockholders’ Representative
shall be the only party entitled to assert the rights of the Stockholders, and
the Stockholders’ Representative shall perform all of the obligations of the
Stockholders hereunder. Parent shall be entitled to rely on all statements,
representations and decisions of the Stockholders’ Representative.

 

(g) Notwithstanding anything else in this Agreement, the Indemnified Parties
shall not be entitled to recover under this Section with respect to any breach
of representations and warranties, unless the aggregate amount of Losses arising
out of all such breaches of representations and warranties exceeds $1,000,000
(the “Basket Amount”), at which time the Indemnified Parties shall be entitled
to recover from the Escrow Account the full amount of all such Losses without
regard to the limitations set forth in this Section 10.02(g); provided that (i)
any Losses arising out of the matters described in Schedule 10.02(a)(i) shall be
recoverable from the first dollar and not subject to the Basket Amount, and (ii)
any Losses arising out of the matters described in Schedule 10.02(a)(ii) shall
not be subject to the Basket Amount and shall be reasonable only to the extent
that the Losses arising out of such matters exceed $150,000.

 

(h) The indemnification and dispute resolution procedures provided by this
Article (including with respect to arbitration of Contested Claims) shall be the
sole and exclusive remedy available to Parent and its Affiliates after the
Effective Time for any claim related to this Agreement or the transactions
contemplated hereby, except with respect to claims arising out of fraud,
criminal activity or the willful breach of covenants by a party hereto.

 

Section 10.03. Defense Of Claims. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a third party, Parent shall give the Stockholders’ Representative
prompt notice of such claim and the Stockholders’ Representative on behalf of
the Indemnifying Party at its cost and expense (the sole

 

52



--------------------------------------------------------------------------------

source of satisfaction of such cost and expense shall be the Escrow Account
pursuant to the terms of the Escrow Agreement) and with counsel reasonably
satisfactory to the Parent Indemnified Party may, upon written notice to the
Parent Indemnified Party, assume the defense of any such claim or legal
proceeding if (i) the Escrow Account is comprised of sufficient financial
resources to defend against such third-party claim and fulfill the Indemnifying
Party’s highest reasonably likely Losses with respect to such claim or legal
proceeding, (ii) the third-party claim does not seek an injunction or other
equitable relief against or adversely affecting a Parent Indemnified Party,
(iii) the Indemnifying Party acknowledges in writing its obligation to indemnify
the Parent Indemnified Party against any Losses that may result from the
third-party claim (subject to the sufficiency of the funds in the Escrow
Account), and (iv) the Indemnifying Party agrees in writing not to settle such
claim or proceeding without the prior written consent of the Parent Indemnified
Party, which consent shall not be unreasonably withheld. If the Stockholders’
Representative so assumes, the Parent Indemnified Party shall be entitled to
participate in (but not control) the defense of any such action, with its
counsel at its own expense; provided, however, that if there are one or more
legal defenses available to the Parent Indemnified Party that conflict with
those available to the Indemnifying Party, or the Indemnifying Party fails to
take reasonable steps necessary to defend diligently the claim after receiving
written notice from the Parent Indemnified Party that it reasonably believes
that the Indemnifying Party has failed to do so, the Parent Indemnified Party
may assume the defense of such claim; and provided, further, that the Parent
Indemnified Party may not settle such claim without the prior written consent of
the Indemnifying Party, which consent may not be unreasonably withheld. If the
Parent Indemnified Party assumes the defense of the claim, the Parent
Indemnified Party shall be reimbursed out of the Escrow Account pursuant to the
terms of the Escrow Agreement on a quarterly basis, provided a notice of such
claim is first provided and resolved in accordance with Section 10.02, for
reasonable fees and expenses of counsel retained by the Parent Indemnified Party
and the Indemnifying Party shall be entitled to participate in (but not control)
the defense of such claim, with its counsel at its own expense; provided,
however, that the Parent Indemnified Party shall not be reimbursed for fees and
expenses of more than one separate firm. If the Indemnifying Party thereafter
seeks to question the manner in which the Parent Indemnified Party defended such
third party claim or the amount or nature of any such settlement, the
Indemnifying Party shall have the burden to prove, by a preponderance of the
evidence, that the Parent Indemnified Party did not defend or settle such
third-party claim in a reasonably prudent manner. The parties agree to render,
without compensation, to each other such assistance as they may reasonably
require of each other and to cooperate in good faith with each other, including
providing such documents and records as may be pertinent and the time and
attention of such personnel as may reasonably be necessary, in order to ensure
the proper and adequate defense of any action, suit or proceeding, whether or
not subject to indemnification hereunder.

 

Section 10.04. Stockholders’ Representative. By virtue of their approval of the
Merger, the Stockholders appoint the Stockholders’ Representative as
representative of the Stockholders and as the attorney-in-fact and agent for and
on behalf of each Stockholder with respect to claims for Losses under Article
10. The Stockholders’ Representative will take any and all actions and make any
decisions required or permitted to be taken by the Stockholders’ Representative
under this Agreement and the Stockholders’ Representative Agreement in
compliance with the Stockholders’ Representative Agreement, including the
exercise of the power to: (a) agree to, negotiate, enter into settlements and
compromises of, demand arbitration of, and comply with orders of courts and
awards of arbitrators with respect to, such claims for Losses; (b) arbitrate,
resolve, settle or compromise any Contested Claim made pursuant to Article 10;
and (c) take all actions necessary in the judgment of the Stockholders’
Representative for the accomplishment of the foregoing. The Stockholders’
Representative will have authority and power to act on behalf

 

53



--------------------------------------------------------------------------------

of each Stockholder with respect to the disposition, settlement or other
handling of all claims for Losses under Article 10 and all rights or obligations
arising under Article 10. In performing the functions specified in this
Agreement, the Stockholders’ Representative will not be liable to any
Stockholder in the absence of willful misconduct, to extent permitted by
applicable law, on the part of the Stockholders’ Representative. The
Stockholders will severally, but not jointly, on a pro rata basis, indemnify the
Stockholders’ Representative and hold him harmless against any loss, liability
or expense incurred without willful misconduct, to extent permitted by
applicable law, on the part of the Stockholders’ Representative and arising out
of or in connection with the acceptance or administration of his duties
hereunder. If the Stockholders’ Representative shall die, become disabled or
otherwise be unable to fulfill his responsibilities as representative of the
Stockholders, then the Stockholders shall, within ten days after such death or
disability, appoint a successor representative and, promptly thereafter, shall
notify Parent and the Escrow Agent of such successor. The Stockholders’
Representative shall have the right to recover from the Escrow Fund, prior to
any distribution to the Stockholders equal to any reasonable fees, costs and
expenses in connection with the acceptance and administration of the
Stockholders’ Representative duties hereunder.

 

ARTICLE 11

TERMINATION

 

Section 11.01. Termination. This Agreement may be terminated and the Merger may
be abandoned at any time prior to the Effective Time (notwithstanding any
approval of this Agreement by the Stockholders of the Company):

 

(a) by mutual written agreement of the Company and Parent;

 

(b) by either the Company or Parent, if:

 

(i) there shall be any law or regulation that makes acceptance for payment of,
and payment for, the Shares pursuant to the Merger illegal or otherwise
prohibited or any judgment, injunction, order or decree of any court or
governmental body having competent jurisdiction enjoining Merger Subsidiary,
Company or Parent from consummating the Merger and such judgment, injunction,
order or decree shall have become final and nonappealable;

 

(ii) the Closing has not occurred by 5:00 P.M., California time, on September
30, 2003 or November 30, 2003 if a Registration Statement is filed (the “End
Date”), or such later date as the Company and Parent may agree, provided,
however, that the Company may extend the End Date to the extent the Measurement
Period is restarted as a result of a Material Announcement; provided, further,
that the right to terminate this Agreement under Section 11.01(b)(ii) shall not
be available to any party whose breach of any provision of this Agreement
results in the failure of the Merger to be consummated by such time; or

 

(iii) this Agreement shall not have been approved and adopted in accordance with
Delaware Law by the Company’s stockholders at the Company Stockholder Meeting
(or any adjournment thereof) or by written consent in lieu of the Company
Stockholder Meeting;

 

54



--------------------------------------------------------------------------------

(c) by Parent, if as permitted by Section 6.03(b)(iii), the Board of Directors
of the Company shall have failed to make or withdrawn, or modified in a manner
adverse to Parent, its approval or recommendation of this Agreement or the
Merger, or shall have failed to call the Company Stockholder Meeting in
accordance with Section 6.02; provided that the Company shall have paid any
amounts due pursuant to Section 12.03(b) in accordance with the terms, and at
the times, specified therein.

 

(d) by Parent, if (i) a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of the Company set forth in this
Agreement shall have occurred that would cause the condition set forth in
Section 9.02(a) or (c) not to be satisfied, and such condition is incapable of
being satisfied by the End Date, or (ii) the Company shall have willfully and
materially breached its obligations under Sections 6.02(b) or 6.03;

 

(e) by the Company, if a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of the Parent or Merger Subsidiary I
set forth in this Agreement shall have occurred that would cause the conditions
set forth in Sections 9.03(a) or (b) and not to be satisfied, and such condition
is incapable of being satisfied by the End Date;

 

(f) by the Company, if the Parent Average Price Per Share at the Effective Time
is less than the Minimum Parent Average Closing Price, provided that

 

(i) the Company shall have given notice to Parent (the “Termination Intent
Notice”) that the Company intends to terminate this Agreement, such notice to be
delivered in person at the location where the Closing is to take place no later
than 2:00 p.m. Menlo Park, California time on the business day prior to the date
of the Closing (the “Pre-Closing Date”); and

 

(ii) if the Company delivers a Termination Intent Notice, Parent shall have the
right to avoid the termination by giving notice to the Company (the “Top-up
Notice”) that Parent elects either to (i) substitute cash in lieu of the stock
portion of the Merger Consideration, or (ii) agree that the Parent Average
Closing Price Per Share shall be the Parent Average Price Per Share without
regard to the Minimum Parent Average Closing Price. The Top-up Notice shall be
delivered in person to the Company at the location where the Closing is to take
place no later than 8:00 p.m. Menlo Park, California time on the Pre-Closing
Date. If Parent has not delivered a Top-up Notice by the above deadline, and the
Company and Parent have not otherwise reached an agreement regarding the Parent
Average Closing Price Per Share, this Agreement shall terminate. If Parent does
deliver a Top-up Notice, or if the Company and Parent otherwise agree, the
Parent Average Closing Price Per Share shall be as set forth in the Top-Up
Notice or such price as the Company and Parent may agree.

 

The party desiring to terminate this Agreement pursuant to this Section 11.01
shall give notice of such termination to the other party.

 

Section 11.02. Effect of Termination. If this Agreement is terminated pursuant
to Section 11.01, this Agreement shall become void and of no effect with no
liability on the part of any party (or any stockholder, director, officer,
employee, agent, consultant or representative of such party) to the other party
hereto, provided that, if such termination shall result from the willful failure
of either party to perform a covenant hereof, such party shall be fully liable
for any and all liabilities and damages incurred or suffered by the other party
as a result of such failure.

 

55



--------------------------------------------------------------------------------

The provisions of Section 8.03, Section 12.03, Section 12.05, Section 12.06 and
Section 12.07 shall survive any termination hereof pursuant to Section 11.01.

 

ARTICLE 12

MISCELLANEOUS

 

Section 12.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given or made (and shall deemed to have been duly given or made upon receipt)
by delivery in person, by cable, telecopy, facsimile, telegram, telex or courier
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 12.01 or as provided in Section 11.01(f)):

 

if to Parent or Merger Subsidiary, to:

 

Susan J. Skaer

Mercury Interactive Corporation

1325 Borregas Avenue

Sunnyvale, California 94089

Fax: 408-822-5320

 

with a copy to:

 

David W. Ferguson

Davis Polk & Wardwell

1600 El Camino Real

Menlo Park, California 94025

Fax: 650-752-2114

 

if to the Company, to:

 

Bryan Plug

Kintana, Inc.

1314 Chesapeake Terrace

Sunnyvale, California 94089

Fax: 408-752-8460

 

with a copy to:

 

Dennis DeBroeck

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, California 94041

Fax: 650-938-5200

 

56



--------------------------------------------------------------------------------

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

Section 12.02. Amendments; No Waivers. (a) Any provision of this Agreement may
be amended or waived prior to the Effective Time if, but only if, such amendment
or waiver is in writing and is signed, in the case of an amendment, by each
party to this Agreement or, in the case of a waiver, by each party against whom
the waiver is to be effective, provided that, after the adoption of this
Agreement by the stockholders of the Company and without their further approval,
no such amendment or waiver shall reduce the amount or change the kind of
consideration to be received in exchange for the Shares.

 

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 12.03. Expenses. (a) Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

 

(b) If this Agreement is terminated by Parent or the Company pursuant to Section
11.01(b)(ii), Section 11.01(b)(iii) or Section 11.01(c), the Company shall
promptly, but in no event later than two days after the date of such termination
or as otherwise provided below, pay Parent (by wire transfer of immediately
available funds), a fee equal to the sum of $6,750,000 and reasonably documented
fees and expenses (including reasonable fees and expenses of counsel) incurred
by Parent and Merger Subsidiary I in connection with this Agreement and the
transactions contemplated hereby, such fees and expenses not to exceed $400,000;
provided that in the case of termination of this Agreement pursuant to Section
11.01(b)(ii) or Section 11.01(b)(iii) (i) such payment shall be made only if (A)
following the date of this Agreement and prior to the termination of this
Agreement, the Company has received an Acquisition Proposal and (B) within 12
months following the termination of this Agreement, either a Company Acquisition
(as defined below) is consummated, or the Company enters into an agreement
providing for a Company Acquisition and such Company Acquisition is later
consummated with the Person (or another Person controlling, controlled by, or
under common control with, such Person) with whom such agreement was entered
into (regardless of when such consummation occurs if the Company has entered
into such agreement within such 12 month period), and (ii) such payment shall be
made promptly, but in no event later than two days after the consummation of
such Company Acquisition (regardless of when such consummation occurs if the
Company has entered into such agreement within such 12 month period).

 

“Company Acquisition” means any of the following transactions (other than the
transactions contemplated by this Agreement: (i) the Company merges with or
into, or is acquired, directly or indirectly, by merger, consolidation, business
combination, recapitalization, liquidation, dissolution or similar transaction,
by, a Third Party; (B) a Third Party, directly or indirectly, acquires more than
50% of the total assets of the Company and its Subsidiaries, taken as a whole;
(C) a Third Party, directly or indirectly, acquires more than 50% of the
outstanding

 

57



--------------------------------------------------------------------------------

shares of Company capital stock; or (D) the Company adopts or implements a plan
of liquidation, recapitalization or share repurchase relating to more than 50%
of the outstanding shares of Company capital stock or an extraordinary dividend
relating to more than 50% of such outstanding shares or 50% of the assets of the
Company and its Subsidiaries, taken as a whole.

 

(c) The Company acknowledges that the agreements contained in this Section are
an integral part of the transactions contemplated by this Agreement and that,
without these agreements, Parent and Merger Subsidiary I would not enter into
this Agreement. Accordingly, if the Company fails promptly to pay any amount due
to Parent pursuant to this Section, it shall also pay any costs and expenses
incurred by Parent or Merger Subsidiary I in connection with a legal action to
enforce this Agreement that results in a judgment against the Company for such
amount.

 

Section 12.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto, except that Parent or Merger Subsidiary may
transfer or assign, in whole or from time to time in part, to one or more of
their Affiliates, the right to enter into the transactions contemplated by this
Agreement, but any such transfer or assignment will not relieve Parent or Merger
Subsidiary of its obligations hereunder.

 

Section 12.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.

 

Section 12.06. Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby may be brought in any
federal court located in the Northern District of the State of California or any
California state court located in Santa Clara County, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient form. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 12.01 shall be deemed effective service of process on
such party.

 

Section 12.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 12.08. Counterparts; Effectiveness; Benefit. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received counterparts hereof signed by all of the other parties hereto. No
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations, or liabilities hereunder upon any Person other than the
parties hereto and

 

58



--------------------------------------------------------------------------------

their respective successors and assigns, except with respect to the Indemnified
Parties under Section 7.03.

 

Section 12.09. Entire Agreement. This Agreement, the Letter Agreement, each
Voting Agreement, each Non-Competition and Non-Solicitation and the Escrow
Agreement constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

 

Section 12.10. Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

Section 12.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

Section 12.12. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
court located in the Northern District of the State of California or any
California state court located in Santa Clara County, in addition to any other
remedy to which they are entitled at law or in equity.

 

Section 12.13. No Implied Representation. Parent and the Company acknowledge
that, except as expressly provided in Articles 3 and 4, none of the parties is
making any representations or warranties of any kind, express or implied.

 

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be duly executed by their respective authorized officers as of the day
and year first above written.

 

KINTANA, INC.

By:

 

/s/    Bryan Plug

--------------------------------------------------------------------------------

   

Name:    Bryan Plug

   

Title:    CEO

MERCURY INTERACTIVE CORPORATION

By:

 

/s/    David J. Murphy

--------------------------------------------------------------------------------

   

Name:    David J. Murphy

   

Title:    VP, Corporate Development

KANGA MERGER CORPORATION

By:

 

/s/    Susan J. Skaer

--------------------------------------------------------------------------------

   

Name:    Susan J. Skaer

   

Title:    VP, General Counsel & Secretary

KANGA ACQUISITION L.L.C.

By:

 

/s/    Susan J. Skaer

--------------------------------------------------------------------------------

   

Name:    Susan J. Skaer

   

Title:    VP, General Counsel & Secretary

STOCKHOLDERS’ REPRESENTATIVE RAJ JAIN

By:

 

/s/    Raj Jain

--------------------------------------------------------------------------------

   

Name:    Raj Jain